

FACILITY AGREEMENT


Praxair, Inc. and Subsidiaries
EXHIBIT 10.18



EXECUTION COPY
 


 
€450,000,000

 
FACILITY AGREEMENT

 
dated as of

 
November 29, 2004

 
among

 
Praxair Euroholding, S.L.,
as Borrower

 
Praxair, Inc.,
as Guarantor
 
The Lenders Party Hereto

 
Citigroup Global Markets, Inc.,
as Syndication Agent
 
and

 
ABN AMRO Bank N.V.,
as Administrative Agent and
Documentation Agent
 

 

 
ABN AMRO Bank N.V.
and
Citigroup Global Markets, Inc.,
Co-Lead Arrangers and Bookrunners
 
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 


ARTICLE 1
PAGE
DEFINITIONS
     
Section 1.01. Definitions
1
Section 1.02. Accounting Terms and Determinations
13
   
ARTICLE 2
 
THE CREDITS
     
Section 2.01. Commitments to Lend.
13
Section 2.02. Notice of Borrowings
14
Section 2.03. Notice to Lenders; Funding of Loans.
14
Section 2.04. Evidence of Debt
15
Section 2.05. Maturity of Loans
16
Section 2.06. Interest Rates.
16
Section 2.07. Participation Fee
17
Section 2.08. Commitment Fee
17
Section 2.09. Optional Termination or Reduction of Commitments
17
Section 2.10. Optional Prepayments
18
Section 2.11. Mandatory Prepayment
18
Section 2.12. General Provisions as to Payments
18
Section 2.13. Computation of Interest and Fees
20
Section 2.14. Method of Electing Interest Periods
20
Section 2.15. Optional Increase in Commitments
21
Section 2.16. Currency Equivalents
22
Section 2.17. Conditions Relating to Optional Currencies.
23
Section 2.18. Control Accounts
24
   
ARTICLE 3
 
CONDITIONS
     
Section 3.01. First Borrowing
25
Section 3.02. All Borrowings
28
   
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES
     
Section 4.01. Corporate Existence and Power
28
Section 4.02. Corporate and Governmental Authorization; No Contravention
29
Section 4.03. Binding Effect
29
Section 4.04. Financial Information.
29
Section 4.05. Litigation
30
Section 4.06. Compliance with ERISA
30





--------------------------------------------------------------------------------






 
PAGE
Section 4.07. Environmental Matters
31
Section 4.08. Subsidiaries
31
Section 4.09. Not an Investment Company
31
Section 4.10. Disclosure
31
Section 4.11. Acquisition
31
   
ARTICLE 5
 
COVENANTS
     
Section 5.01. Information
31
Section 5.02. Maintenance of Property; Insurance
34
Section 5.03. Negative Pledge
35
Section 5.04. Consolidations, Mergers and Sales of Assets
36
Section 5.05. Minimum Consolidated Book Net Worth
36
Section 5.06. Leverage Ratio
37
Section 5.07. Use of Proceeds
37
   
ARTICLE 6
 
DEFAULTS
     
Section 6.01. Events of Default
37
Section 6.02. Notice of Default
40
   
ARTICLE 7
 
AGENTS
     
Section 7.01. Appointment and Authorization
40
Section 7.02. Agents and Affiliates
40
Section 7.03. Action by Administrative Agent
41
Section 7.04. Consultation with Experts
41
Section 7.05. Liability of Administrative Agent.
41
Section 7.06. Indemnification
41
Section 7.07. Credit Decision
42
Section 7.08. Successor Administrative Agent
42
Section 7.09. Other Agents
42
   
ARTICLE 8
 
CHANGE IN CIRCUMSTANCES
     
Section 8.01. Market Disruption
43
Section 8.02. Increased Cost
43
Section 8.03. Illegality
44
Section 8.04. Taxes
45
Section 8.05. Mitigation by the Lenders
48
Section 8.06. Substitution of Lender
48





--------------------------------------------------------------------------------






 
PAGE
ARTICLE 9
 
GUARANTEE
 
Section 9.01. The Guarantee
49
Section 9.02. Guarantee Unconditional
49
Section 9.03. Discharge Only Upon Payment in Full; Reinstatement in
 
             Certain Circumstances
50
Section 9.04. Waiver
51
Section 9.05. Subrogation and Contribution
51
Section 9.06. Stay of Acceleration
51
   
ARTICLE 10
 
MISCELLANEOUS
 
Section 10.01. Notices
51
Section 10.02. No Waivers
52
Section 10.03. Expenses; Indemnification
52
Section 10.04. Sharing of Set-offs.
52
Section 10.05. Amendments and Waivers
53
Section 10.06. Successors and Assigns
54
Section 10.07. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
56
Section 10.08. Notarization
57
Section 10.09. Counterparts; Integration.
58
Section 10.10. Confidentiality
58
Section 10.11. Severability.
59
Section 10.12. Collateral
59
Section 10.13. "Know Your Customer" Checks
59
Section 10.14. Judgment Currency
60








--------------------------------------------------------------------------------




Schedules
 
Schedule I
—
Commitments
Schedule II
—
Pricing
Schedule III
—
Mandatory Cost

Exhibits
 
Exhibit A
—
Notice of Borrowing
Exhibit B
—
Form of Opinion of Cahill Gordon & Reindel LLP, Special
   
U.S. Counsel for the Obligors
Exhibit C
—
Form of Opinion of Jiménez de Parga Abogados, Special
   
Spanish Counsel to the Obligors
Exhibit D
—
Form of Opinion of Davis Polk & Wardwell, Special U.S.
   
Counsel for the Agents
Exhibit E
—
Form of Opinion of Uría Menendez, Special Spanish
   
Counsel to the Agents
Exhibit F
—
Assignment and Assumption Agreement








--------------------------------------------------------------------------------




FACILITY AGREEMENT
 
AGREEMENT dated as of November 29, 2004 among PRAXAIR EUROHOLDING, S.L.,
PRAXAIR, INC., the LENDERS party hereto, CITIGROUP GLOBAL MARKETS INC., as
Syndication Agent, and ABN AMRO BANK N.V., as Administrative Agent.
 
The parties hereto agree as follows:
 
 
ARTICLE 1
DEFINITIONS
 
Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:
 
“Acquisition” means the acquisition by the Borrower pursuant to the Acquisition
Agreement of all of the shares in Erste Divest Gas GmbH & Co. KG and Dritte
Divest Gas GmbH & Co. KG.
 
“Acquisition Agreement” means the Share Purchase Agreement between Air Liquide
Deutschland GmbH, Air Liquide GmbH, Air Liquide Zweite
Vermögensverwaltungsgesellschaft mgH, Air Liquide International S.A., the
Borrower and the Guarantor which was notarized before the Notary Johann Rossbach
on October 7, 2004.
 
“Administrative Agent” means ABN AMRO Bank N.V., in its capacity as
administrative agent and documentation agent for the Lenders hereunder, and its
successors in such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (which shall promptly following
receipt thereof give a copy to the Borrower) duly completed by such Lender.
 
“Agents” means the Administrative Agent and the Syndication Agent.
 
“Applicable Lending Office” means, with respect to any Lender and any Loan made
by it hereunder, its office located at its address set forth in its
Administrative Questionnaire (or identified in its Administrative Questionnaire
as its Applicable Lending Office for Loans of that nature) or such other office,
branch or affiliate of such Lender as it may hereafter designate as its
Applicable Lending Office for such purpose by not less than five Business Days’
notice to the Borrower and the Administrative Agent.
1

--------------------------------------------------------------------------------


 
“Applicable Margin” means a rate per annum determined in accordance with
Schedule II.
 
“Approved Amount” means (i) with respect to Euro, Dollars, Swiss Francs or
Sterling, a number of units of such currency equal to 5,000,000 or a larger
multiple of l,000,000 and (ii) with respect to any other currency, such
comparable amount denominated in such currency as the Administrative Agent and
the Borrower may mutually agree.
 
“Assignee” has the meaning set forth in Section 10.06(c).
 
“Available Commitment” means, with respect to each Lender and each Class of its
Commitments, the excess, if any, of such Commitment over the Base Currency
Amount of such Lender’s outstanding Loans of such Class.
 
“Base Currency” means Euro.
 
“Base Currency Amount” means, at any time:
 

 
(a)
with respect to any Loan denominated in Euro, the principal amount thereof then
outstanding; and

 

 
(b)
with respect to any other Loan, the principal amount thereof then outstanding,
converted to Euro in accordance with Section 2.16.

 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Borrower” means Praxair Euroholding, S.L., a sociedad de responsabilidad
limitada organized under the laws of Spain, and its successors.
 
“Borrowing” means the aggregation of Loans to be made to the Borrower pursuant
to Section 2.01(a) or Section 2.01(b), as the case may be, on the same date, all
of which Loans are of the same Class and currency and have the same initial
Interest Period.
 
“Borrowing Date” means, with respect to any Borrowing, the date of such
Borrowing as set forth in the Notice of Borrowing relating thereto.
 
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are open for general business in London and:
 

(a)  
(in relation to any date for payment or purchase of currency other than Euro)
the principal financial center of the country of that currency;

 
2

--------------------------------------------------------------------------------


 

(b)  
(in relation to any date for payment or purchase of Euro) any TARGET Day; or

 

(c)  
(in relation to any date to be determined pursuant to Section 10.08), New York
City.

 
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit Commitments
or Term Commitments and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans or Term Loans.
 
“Closing Date” means the first date all the conditions precedent in Section 3.01
are satisfied or waived in accordance with Section 10.01.
 
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
 
“Commitment Fee Rate” has the meaning set forth in Schedule II.
 
“Consolidated Book Net Worth” means at any date the consolidated shareholders’
equity of the Guarantor and its Consolidated Subsidiaries, calculated without
giving effect to (i) changes in the cumulative foreign currency translation
adjustment after March 31, 2000, (ii) any mark-to-market of a derivative or
hedging instrument or any other adjustment related to any derivative or hedging
instrument that might be required under FAS 133 after March 31, 2000, and (iii)
after-tax restructuring charges taken after March 31, 2000 up to a maximum
cumulative amount of $75,000,000.
 
“Consolidated Net Income” for any period means the consolidated net income of
the Guarantor and its Consolidated Subsidiaries for such period, excluding any
extraordinary items of gain or loss.
 
“Consolidated Subsidiary” with respect to any Person means at any date any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date; it being understood that with respect to the
Borrower, “Consolidated Subsidiaries” means those Subsidiaries of the Borrower
that are consolidated, from time to time, in management’s reporting of the
European industrial gases business.
 
“Consolidated Total Debt” means at any date all consolidated Debt of the
Guarantor and its Consolidated Subsidiaries determined as of such date.
 
“Continuing Director” means at any date a member of the Guarantor’s board of
directors who was either (i) a member of such board twelve months prior to such
date or (ii) nominated for election to such board by at least two-thirds of the
Continuing Directors then in office.
 
3

--------------------------------------------------------------------------------


“Debt” of any Person means at any date, without duplication, to the extent
required in accordance with generally accepted accounting principles to be
included in the financial statements of such Person or the footnotes thereto,
 

 
(i)
all obligations of such Person for borrowed money,

 

 
(ii)
all obligations of such Person evidenced by bonds, debentures or notes,

 

 
(iii)
all obligations of such Person for installment purchase transactions involving
the purchase of property or services over $5,000,000 for any particular
transaction, except trade accounts payable and expense accruals arising in the
ordinary course of business,

 

 
(iv)
all obligations of such Person as lessee which are capitalized in accordance
with generally accepted accounting principles,

 

 
(v)
all contingent or non-contingent obligations of such Person to reimburse any
bank or other Person in respect of amounts paid or to be paid under a letter of
credit, and

 

 
(vi)
all Debt of others Guaranteed by such Person.

 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Dollars” and the sign “$” mean lawful money of the United States of America.
 
“Domestic Consolidated Subsidiary” with respect to any Person means a
Consolidated Subsidiary of such Person organized and existing under the laws of
the United States of America, any State thereof or the District of Columbia.
 
“ECB Screen Rate” means the rate of exchange appearing on the relevant screen
maintained by the European Central Bank for the purchase of the relevant
currency with the Base Currency on a particular day.
 
“Environmental Laws” means all applicable federal, state, local and foreign
laws, ordinances, codes, regulations, orders and requirements relating to the
protection of, or discharge of materials into, the environment, including,
without limitation, the Resource Conservation and Recovery Act of 1976, as
amended; the Comprehensive Environmental Response, Compensation and Liability
Act; the Toxic Substance Control Act; the Clean Water Act; the Clean Air Act;
and the Safe Drinking Water Act.
 
4

--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Guarantor, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Guarantor or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.
 
“EURIBOR” means, in relation to any Loan denominated in Euro:
 

 
(a)
the applicable Screen Rate; or

 

 
(b)
(if no Screen Rate is available for the Interest Period of such Loan, or such
Loan relates to the initial Borrowing denominated in Euro and the Notice of
Borrowing in respect thereof is delivered less than three Business Days before
the proposed Borrowing Date for such Borrowing) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Administrative Agent
at its request quoted by the Reference Banks to leading banks in the European
interbank market,

 
as of the Specified Time on the Quotation Day for the offering of deposits in
Euro for a period comparable to the Interest Period of the relevant Loan.
 
“EURIBOR Loan” means a Loan denominated in Euro.
 
“Euro” and the sign “€” mean the single shared currency of the participating
member states of the European Union.
 
“Event of Default” has the meaning set forth in Section 6.01.
 
“Existing Credit Agreement” means the Credit Agreement dated as of July 12, 2000
among Praxair, Inc., the Banks and Co-Syndication Agents party thereto, and
JPMorgan Chase Bank, N.A. (formerly known as The Chase Manhattan Bank), as
Administrative Agent, as heretofore amended and in effect on the Closing Date.
 
“Exposure” means a Revolving Credit Exposure or a Term Exposure.
 
“Final Maturity Date” means December 2, 2009.
 
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
EURIBOR Loans of the same Class having the same Interest Period at such time or
(ii) all LIBOR Loans of the same Class having the same Interest Period at such
time and denominated in the same currency.
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person, and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person:
 
5

--------------------------------------------------------------------------------



 
(i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Debt (whether arising by virtue of partnership arrangements, by agreement
to keep-well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement conditions or otherwise); or

 

 
(ii)
entered into for the purpose of ensuring in any legally enforceable manner the
obligee of such Debt of the payment thereof or to protect such obligee in any
legally enforceable manner against loss in respect thereof (in whole or in
part);

 
provided that the term Guarantee shall not include
 
(a) endorsements for collection or deposit in the ordinary course of business;
 
(b) obligations that are not required in accordance with generally accepted
accounting principles to be included in the financial statements of such Person
or the footnotes thereto;
 
(c) “unconditional purchase obligations” (including take-or-pay contracts) as
defined in and as required to be disclosed pursuant to Statement of Financial
Accounting Standards No. 47 and the related interpretations, as the same may be
amended from time to time, but only to the extent the aggregate present value
amount of all such obligations of the Guarantor and its Consolidated
Subsidiaries (other than amounts reflected on the balance sheet of the Guarantor
and its Consolidated Subsidiaries) is equal to or less than 5% of the net sales
of the Guarantor and its Consolidated Subsidiaries as set forth in the
Guarantor’s consolidated statement of income, determined as of the end of the
preceding quarter for the twelve months then ending; and
 
(d) any obligations required to be disclosed pursuant to the Statement of
Financial Accounting Standards No. 105, Disclosure of Information about
Financial Instruments with Off-Balance-Sheet Risk and Financial Instruments with
Concentrations of Credit Risk, issued March 1990, the Statement of Financial
Accounting Standards No. 107, Disclosure about Fair Value of Financial
Instruments, issued December 1991, and the Statement of Financial Accounting
Standards No. 119, Disclosure about Derivative Financial Instruments and Fair
Value of Financial Instruments, issued October 1994, and their related
interpretations, as the same may be amended from time to time (except to the
extent any such obligation is required to be reflected on the balance sheet of
the Guarantor and its Consolidated Subsidiaries).
 
The term “Guarantee” used as a verb has a corresponding meaning.
 
6

--------------------------------------------------------------------------------


“Guarantor” means Praxair, Inc., a Delaware corporation, and its successors.
 
“Interest Period” means, with respect to each Loan, the period commencing on the
date of borrowing specified in the applicable Notice of Borrowing or on the date
specified in an applicable Notice of Interest Period Election and ending one,
two, three or six months thereafter and any other period agreed between the
Borrower and the Administrative Agent (acting on the instruction of all of the
Lenders of the applicable Class), as the Borrower may elect in the applicable
notice; provided that:
 
(a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; and
 
(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
 
provided further that no Interest Period may end after the Final Maturity Date.
 
Notwithstanding the foregoing, all Interest Periods at any one time outstanding
hereunder shall end on not more than 15 different dates, and the duration of any
Interest Period which would otherwise exceed such limitation shall be adjusted
so as to coincide with the remaining term of such other then current Interest
Period as the Borrower and the Administrative Agent may agree.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“Lender Parties” has the meaning set forth in Section 10.10.
 
“Lenders” means the Persons listed as Lenders on the signature pages hereof and
any other Person that shall become a Lender hereunder pursuant to Section
10.06(c), in each case for so long as such Person shall be a party to this
Agreement.
 
“Leverage Ratio” means the ratio of (x) Consolidated Total Debt to (y)
Consolidated Book Net Worth.
 
“LIBOR” means, in relation to any LIBOR Loan:
 
(a) the applicable Screen Rate; or
 
7

--------------------------------------------------------------------------------



 
(b)
(if no Screen Rate is available for the currency or Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market,

 
as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.
 
“LIBOR Loan” means a Loan denominated in Dollars or an Optional Currency.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.
 
“Loan” means a Term Loan or a Revolving Credit Loan.
 
“Mandatory Cost” means the percentage per annum calculated by the Administrative
Agent in accordance with Schedule III.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Federal Reserve Board, as the same may be amended, supplemented or modified
from time to time.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
 
“Notice of Borrowing” has the meaning set forth in Section 2.02.
 
“Notice of Interest Period Election” has the meaning set forth in Section
2.14(a).
 
“Obligors” means the Borrower and the Guarantor.
 
“Optional Currency” means a currency (other than the Base Currency, Sterling,
Swiss Francs and Dollars) which complies with the conditions set out in Section
2.17.
 
“Participant” has the meaning set forth in Section 10.06(b).
 
8

--------------------------------------------------------------------------------


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either:
 

 
(i)
is maintained, or contributed to, by any member of the ERISA Group for employees
of any member of the ERISA Group; or

 

 
(ii)
has at any time within the preceding five years been maintained, or contributed
to, by any Person which was at such time a member of the ERISA Group for
employees of any Person which was at such time a member of the ERISA Group.

 
“Process Agent” has the meaning set forth in Section 10.07(b).
 
“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.
 
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:
 

 
(a)
(if the currency is Euro) two TARGET Days before the first day of that period;

 

 
(b)
(if the currency is Sterling) the first day of that period; or

 

 
(c)
(for any other currency) two Business Days before the first day of that period,

 
provided that if market practice differs in the Relevant Interbank Market for a
currency, the Quotation Day for that currency will be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days); provided, further, that in relation to any period for
which an interest rate is to be determined in connection with the initial
Borrowing denominated in Euro, if the Notice of Borrowing in respect thereof is
received less than three Business Days before the proposed Borrowing Date for
such Borrowing, the Quotation Day for such period shall be such Borrowing Date.
 
9

--------------------------------------------------------------------------------


“Reference Banks” means, in relation to LIBOR and Mandatory Cost, the principal
London offices of ABN AMRO Bank N.V., Citibank N.A. and JPMorgan Chase Bank,
N.A. and, in relation to EURIBOR, the principal Amsterdam office of ABN AMRO
Bank N.V. and the principal London offices of Citibank, N.A. and JPMorgan Chase
Bank, N.A.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Relevant Interbank Market” means in relation to Euro, the European interbank
market and, in relation to any other currency, the London interbank market.
 
“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Exposures at such time.
 
“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having more than 50% of the aggregate amount of the Revolving Credit Exposures
at such time.
 
“Required Term Lenders” means, at any time, Term Lenders having more than 50% of
the aggregate amount of the Term Exposures at such time.
 
“Restricted Subsidiary” means
 

 
(i)
any Domestic Consolidated Subsidiary of the Guarantor, and

 
(ii) Praxair Canada Inc.
 
“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the commitment of such Lender to make Revolving Credit Loans,
expressed as an amount representing the maximum Base Currency Amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.09 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.06(c). The initial amount of each Lender’s Revolving Credit
Commitment is set forth on Schedule I, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its initial Revolving Credit
Commitment, as applicable. The initial aggregate amount of the Revolving Credit
Commitments is €150,000,000.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, (i)
the amount of such Lender’s Revolving Credit Commitment, if the Revolving Credit
Commitments are still in existence, or (ii) if the Revolving Credit Commitments
have terminated or expired, the amount of its Revolving Credit Outstandings.
 
10

--------------------------------------------------------------------------------


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Exposures at such time.
 
“Revolving Credit Lender” means any Lender with a Revolving Credit Exposure.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Outstandings” means, with respect to any Revolving Credit
Lender at any time, the aggregate outstanding Base Currency Amount of such
Lender’s Revolving Credit Loans at such time.
 
“Revolving Credit Period” means the period from and including the Closing Date
to and including the date falling one month prior to the Final Maturity Date.
 
“Screen Rate” means:
 

 
(a)
in relation to LIBOR, the British Bankers Association Interest Settlement Rate
for the relevant currency and period; and

 

 
(b)
in relation to EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period,

 
displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Administrative Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrower and the Lenders.
 
“SEC” means the Securities and Exchange Commission.
 
“Specified Time” means, in relation to any period for which an interest rate is
to be determined and with respect to the Quotation Day for such interest rate:
 

 
(a)
(if the currency is Euro) as of 11:00 A.M. (Brussels time) on such Quotation
Day; or

 

 
(b)
(for any other currency) as of 11:00 A.M. (London time) on such Quotation Day.

 
“Sterling” and the sign “£” mean lawful money of the United Kingdom.
 
“Subsidiary” with respect to any Person means any corporation or other entity of
which such Person directly or indirectly owns a majority of the securities or
other ownership interests having ordinary voting power to elect the board of
directors or other persons performing similar functions. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Guarantor.
 
11

--------------------------------------------------------------------------------


“Swiss Francs” means the lawful currency of Switzerland.
 
“Syndication Agent” means Citigroup Global Markets Inc., in its capacity as
syndication agent for the credit facility provided hereunder.
 
“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
“TARGET Day” means any day on which TARGET is open for the settlement of
payments in Euro.
 
“Taxes” has the meaning set forth in Section 8.04(a).
 
“Term Availability Period” means the period from and including the Closing Date
to and including December 31, 2004.
 
“Term Commitment” means, with respect to any Term Lender at any time, the
commitment of such Lender to make Term Loans, expressed as an amount
representing the maximum Base Currency Amount of such Term Loans, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.06(c). The initial amount of each Lender’s Term
Commitment is set forth on Schedule I, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its initial Term Commitment, as
applicable. The initial aggregate amount of the Term Commitments is
€300,000,000.
 
“Term Exposure” means, with respect to any Lender at any time, the sum of (i)
the unused amount of its Term Commitment, if the Term Commitments are still in
existence plus (ii) the aggregate outstanding Base Currency Amount of its Term
Loans.
 
“Term Facility” means, at any time, the aggregate amount of the Term Exposures
at such time.
 
“Term Lender” means any Lender with a Term Exposure.
 
“Term Loan” has the meaning specified in Section 2.01(a).
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
12

--------------------------------------------------------------------------------


“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under this
Agreement.
 
“VAT” means value added tax as provided for in the Sixth Council Directive of
the European Union 77/388/EEC of May 17, 1977 on the harmonization of the laws
of the Member States relating to turnover taxes as amended or supplemented, or
any other tax of a similar nature.
 
“Wholly-Owned Consolidated Subsidiary” with respect to any Person means any
Consolidated Subsidiary all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.
 
Section 1.02  . Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Guarantor’s independent
public accountants) with the most recent audited consolidated financial
statements of the Guarantor and its Consolidated Subsidiaries delivered to the
Lenders; provided that, if the Guarantor notifies the Administrative Agent that
the Guarantor wishes to amend any covenant in Article 5 to eliminate the effect
of any change in generally accepted accounting principles on the operation of
such covenant (or if the Administrative Agent notifies the Guarantor that the
Required Lenders wish to amend Article 5 for such purpose), then the Guarantor’s
compliance with such covenant shall be determined on the basis of generally
accepted accounting principles in effect immediately before the relevant change
in generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Guarantor and the Required Lenders.
 
 
ARTICLE 2
THE CREDITS
 
Section 2.01. Commitments to Lend. 
 

(a)  
Term Facility. Each Term Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make one or more loans (“Term Loans”) to the
Borrower from time to time during the Term Availability Period denominated in
Euro or Dollars in an aggregate Base Currency Amount not to exceed such Lender’s
Term Commitment. The Term Commitments are not revolving in nature, and amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.

 
13

--------------------------------------------------------------------------------



(b)  
Revolving Credit Facility. Each Revolving Credit Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make loans (“Revolving
Credit Loans”) to the Borrower from time to time during the Revolving Credit
Period denominated in Euro, Dollars, Sterling, Swiss Francs or any Optional
Currency in amounts such that the aggregate Base Currency Amount of the
Revolving Credit Loans at no time exceeds the amount of such Lender’s Revolving
Credit Commitment. Within the limits of the Revolving Credit Commitments, the
Borrower may borrow under this Section 2.01(b), prepay pursuant to Section 2.10
and reborrow under this Section 2.01(b).

 

(c)  
Amounts. Each Borrowing under this Section shall be in an Approved Amount
(except that any such Borrowing may be in the aggregate amount available under
the applicable Commitments) and shall be made from the several Lenders ratably
in proportion to their respective applicable Commitments.

 
Section 2.02. Notice of Borrowings. (a) The Borrower shall give the
Administrative Agent irrevocable notice in substantially the form of Exhibit A
hereto (a “Notice of Borrowing”) not later than 9:30 A.M. (London time) on: (x)
the date of the initial Borrowing denominated in Euro and (y) subject to Section
2.02(b), the third Business Day before each other Borrowing, specifying:
 

(i)  
the date of such Borrowing, which shall be a Business Day,

 

(ii)  
the aggregate amount and currency of such Borrowing which shall comply with
Section 2.01,

 

(iii)  
the Class of Loans comprising such Borrowing, and

 

(iv)  
the duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period.

 

(b)  
The Borrower shall give the Administrative Agent a Notice of Borrowing not later
than 9:30 A.M. (London time) on the fifth Business Day before each initial
Borrowing denominated in an Optional Currency. Such Notice of Borrowing shall be
irrevocable unless the currency requested therein is not approved as an Optional
Currency pursuant to Section 2.17(b).

 
Section 2.03. Notice to Lenders; Funding of Loans.
 

(a)  
Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
notify each Lender of the relevant Class of the contents thereof and of such
Lender’s share (if any) of such Borrowing.

 
14

--------------------------------------------------------------------------------



(b)  
On the date of each Borrowing, each Lender of the relevant Class participating
therein shall make the amount of its share of such Borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in or pursuant to Section 10.01 in funds
immediately available to the Administrative Agent. Unless the Administrative
Agent determines that any applicable condition specified in Article 3 has not
been satisfied, the Administrative Agent shall make such aggregate funds
available to the Borrower by depositing the proceeds thereof, in like funds as
received by the Administrative Agent, in the account of the Borrower with the
Administrative Agent for value on the date of such Borrowing.

 

(c)  
Unless the Administrative Agent shall have received notice from a Lender of the
relevant Class prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.03 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent does, in such circumstances,
make available to the Borrower such amount, such Lender shall within three
Business Days following such Borrowing make such share available to the
Administrative Agent, together with interest thereon for each day from and
including the date of such Borrowing that such share was not made available,
calculated by the Administrative Agent to reflect its cost of funds. If such
amount is so made available, such payment to the Administrative Agent shall
constitute such Lender’s share of such Borrowing for all purposes of this
Agreement. If such amount is not so made available to the Administrative Agent,
then the Administrative Agent shall on the third Business Day following such
Borrowing notify the Borrower of such failure and on the fourth Business Day
following the date of such Borrowing, the Borrower shall pay to the
Administrative Agent such share, together with interest thereon for each day
that the Borrower had the use of such share, calculated by the Administrative
Agent to reflect its cost of funds. Nothing contained in this subsection (c)
shall relieve any Lender which has failed to make available its share of any
Borrowing hereunder from its obligation to do so in accordance with the terms
hereof.

 

(d)  
The failure of any Lender to make available to the Administrative Agent its
share of any Borrowing on the date of such Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make available to the
Administrative Agent its share of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make available the share of
any Borrowing to be made available by such other Lender on such date of
Borrowing.

 

Section 2.04  
. Evidence of Debt. The Loans made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender in the ordinary course of
business and by the Administrative Agent in accordance with Section 2.18. The
accounts or records so maintained shall be conclusive absent manifest error as
to the amount of Loans made by the Lenders and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligations of the Obligors hereunder to pay any
amounts owing. Any certificate of a Lender as to (a) the amount required at any
time to cover such Lender’s cost of funding a Loan as set forth in Section 8.01,
(b) the amount required at any time to indemnify such Lender against any cost,
payment or liability referred to in Section 8.02 or (c) the amount by which a
sum payable to such Lender is to be increased under Section 8.04, shall, in the
absence of manifest error, be prima facie evidence of the existence and amounts
of the specified obligations of the Obligors.

 
15

--------------------------------------------------------------------------------


Section 2.05. Maturity of Loans. Each Loan shall mature, and the principal
amount thereof shall be due and payable (together with interest accrued
thereon), on the Final Maturity Date.
 
Section 2.06. Interest Rates. 
 

(a)  
Subject to Section 8.01, each EURIBOR Loan shall bear interest on the
outstanding principal amount thereof, for each day during each Interest Period
applicable thereto, at a rate per annum equal to the sum of (i) the Applicable
Margin for such day, (ii) the applicable EURIBOR and (iii) the Mandatory Cost,
if any. Such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day thereof and, with respect to the principal
amount of any EURIBOR Loan that is prepaid, on the date of such prepayment.

 

(b)  
Subject to Section 8.01, each LIBOR Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of (i) the Applicable Margin for
such day, (ii) the applicable LIBOR and (iii) the Mandatory Cost, if any. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof and, with respect to the principal amount of
any LIBOR Loan that is prepaid, on the date of such prepayment.

 

(c)  
If an Obligor fails to pay any amount payable by it under this Agreement on its
due date, interest shall accrue on the overdue amount from the due date up to
the date of actual payment (both before and after judgment) at a rate which,
subject to clause (i) below, is 1% per annum higher than the rate which would
have been payable if the overdue amount had, during the period of nonpayment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Administrative Agent (acting
reasonably). Any interest accruing under this Section 2.06(c) shall be
immediately payable by the Obligor on demand by the Agent.

 

(i)  
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 
16

--------------------------------------------------------------------------------



(A)  
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

(B)  
the rate of interest applying to the overdue amount during that first Interest
Period shall be 1% per annum higher than the rate which would have applied if
the overdue amount had not become due.

 

(ii)  
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

(d)  
The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder. The Administrative Agent shall give to the Borrower and the
Lenders making such Loans prompt notice of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

 
Section 2.07. Participation Fee. The Borrower shall pay to the Administrative
Agent for the account of the Lenders a participation fee equal to 0.075% of the
Commitments. Such participation fee shall be payable in the Base Currency on the
earlier of (a) the tenth day after the date hereof and (b) the first Borrowing
Date.
 
Section 2.08. Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of the Lenders a commitment fee at the Commitment Fee Rate
(determined for each day in accordance with Schedule II). Such commitment fee
shall accrue from and including the date hereof to but excluding the date on
which the applicable Class of Commitments are terminated in their entirety, on
the daily aggregate amount of the Available Commitments of such Lender.
 
Such commitment fee shall be payable in the Base Currency quarterly on each
Quarterly Payment Date (in arrears), commencing on December 31, 2004, and upon
the date of termination of the Commitments in their entirety.
 
Section 2.09. Optional Termination or Reduction of Commitments. The Borrower
may, upon at least five Business Days’ notice to the Administrative Agent,
 

(i)  
terminate the Commitments of any Class at any time, if no Loans of such Class
are outstanding at such time or

 
17

--------------------------------------------------------------------------------



(ii)  
ratably reduce from time to time by an aggregate amount of €10,000,000 or any
larger multiple of €5,000,000, the aggregate amount of any Class of Commitments,
provided that the Borrower shall not reduce any Class of Commitments if, after
giving effect thereto and to any concurrent prepayment of the Loans of such
Class pursuant to Section 2.10, the aggregate outstanding Base Currency Amount
of the Loans of such Class would exceed the total Commitments of such Class.

 
Promptly after receiving a notice pursuant to this subsection, the
Administrative Agent shall notify each Lender of the contents thereof.
 
Section 2.10. Optional Prepayments. (a) Subject to Section 2.12(d), the Borrower
may upon at least five Business Days’ irrevocable notice to the Administrative
Agent, prepay any Group of Loans, in each case in whole at any time, or from
time to time in part in Approved Amounts, by paying the principal amount to be
prepaid together with interest accrued thereon to the date of prepayment. Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Lenders included in such Group of Loans.
 

(b)  
Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each applicable Lender of the
contents thereof and of such Lender’s ratable share (if any) of such prepayment.

 
Section 2.11. Mandatory Prepayment. If the Guarantor ceases (a) to own directly
or indirectly more than 50% of the issued share capital of the Borrower or (b)
to control the Borrower:
 

(i)  
the Guarantor shall promptly notify the Administrative Agent upon becoming aware
of such event;

 

(ii)  
if the Required Lenders so require, the Administrative Agent shall, by not less
than five Business Days’ notice to the Borrower, cancel the Commitments and
declare all outstanding Loans, together with accrued interest, and all other
amounts accrued under this Agreement immediately due and payable, whereupon the
Commitments will be cancelled and all such outstanding amounts will become
immediately due and payable.

 
For the purpose of Section 2.11 “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the Borrower, whether through the ability to exercise voting power,
by contract or otherwise.
 
Section 2.12. General Provisions as to Payments. (a) The Borrower shall make
each payment of principal of, and interest on, the Loans and of fees hereunder
in the currency specified in Section 2.12(b) not later than 11:00 A.M. (London
time) on the date when due to the Administrative Agent at its address specified
in or pursuant to Section 10.01 and without reduction by reason of any set-off
or counterclaim. The Administrative Agent will promptly distribute to each
Lender its share of each such payment received by the Administrative Agent for
the account of the Lenders. Whenever any payment shall be due on a day which is
not a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day.
 
18

--------------------------------------------------------------------------------



(b)  
Each Obligor shall make each payment hereunder in the applicable currency
specified below:

 

(i)  
a repayment of a Loan or a part of a Loan shall be made in the currency in which
that Loan is denominated;

 

(ii)  
each payment of interest shall be made in the currency in which the Loan or fee
in respect of which the interest is payable was denominated, or, in the case of
any fee, payable, when such interest accrued; and

 

(iii)  
each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred, provided that if
such cost, expense or Tax is incurred in a currency (the “Relevant Currency”)
other than the Base Currency, Sterling, Swiss Francs or Dollars, payment in
respect thereof shall be in an amount of the Base Currency equal to the sum of
(A) the amount of such cost, expense or Tax converted to the Base Currency at
the ECB Screen Rate at or about 11:00 A.M. (London time) on the date such
payment is made and (B) if any Agent or Lender determines that its obligations
in respect of such cost, expense or Tax in the Relevant Currency exceed the
amount of the Relevant Currency obtained by such Agent or Lender upon its
conversion of the amount of the Base Currency received under clause (A) of this
paragraph (iii), such excess converted into the Base Currency at a rate
specified by such Agent or Lender on the date such excess is paid.

 

(c)  
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, calculated by the Administrative Agent to reflect its cost of funds.

 
19

--------------------------------------------------------------------------------



(d)  
If the Borrower makes any payment of principal with respect to any Loan (whether
such payment is pursuant to Article 2, 6 or 8 or otherwise) or any payment of an
Unpaid Sum on any day other than the last day of an Interest Period applicable
thereto, or if the Borrower fails to borrow, prepay or continue any Loan after
notice has been given to any Lender in accordance with Section 2.03(a), Section
2.10(b) or Section 2.14(c), the Borrower shall reimburse each Lender through the
Administrative Agent within 30 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after such payment or failure to borrow, prepay or
continue; provided that such Lender shall have delivered to the Borrower a
certificate containing a computation in reasonable detail of the amount of such
loss or expense, which certificate shall be conclusive in the absence of
manifest error.

 
Section 2.13. Computation of Interest and Fees. Interest on any Revolving Credit
Loans denominated in Sterling as an Optional Currency shall be computed on the
basis of a year of 365 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).
 
Section 2.14. Method of Electing Interest Periods. (a) The initial Interest
Period for Loans included in each Borrowing shall be as specified by the
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect the duration of each subsequent Interest Period
applicable thereto in accordance with this Section 2.14.
 
Each such election shall be made by delivering a notice (a “Notice of Interest
Period Election”) to the Administrative Agent not later than the Specified Time.
A Notice of Interest Period Election may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group and (ii) the portion to which such Notice applies, and the remaining
portion to which it does not apply, are each at least in Approved Amounts. If no
such notice is timely received before the end of an Interest Period for any
Group of Loans, the Borrower shall be deemed to have elected that such Group of
Loans be continued at the end of such Interest Period with an additional
Interest Period of one month.
 
(b)  Each Notice of Interest Period Election shall specify:
 

(i)  
the Group of Loans (or portion thereof) to which such notice applies; and

 

(ii)  
the duration of the additional Interest Period applicable thereto.

 
 
20

--------------------------------------------------------------------------------


Each Interest Period specified in a Notice of Interest Period Election shall
comply with the provisions of the definition of Interest Period.
 

(c)  
Promptly after receiving a Notice of Interest Period Election from the Borrower
pursuant to Section 2.14(a), the Administrative Agent shall notify each Lender
of the contents thereof and such notice shall not thereafter be revocable by the
Borrower.

 
Section 2.15. Optional Increase in Commitments. (a) At any time prior to the
Final Maturity Date, if (i) no Default shall have occurred and be continuing,
and (ii) the representations and warranties of the Obligors set forth in Article
4 shall be true in all material respects (any request pursuant to this Section
2.15 being deemed, in the case of clauses (i) and (ii), to be a confirmation by
the Borrower to such effect), the Borrower may, upon notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), propose to increase the aggregate amount of the Revolving Credit
Commitments by an amount not greater than €50,000,000 (the amount of any such
increase, the “Increased Revolving Credit Commitments”), provided that after
giving effect to any increase in the Revolving Credit Commitments pursuant to
this Section 2.15, the aggregate Revolving Credit Commitments shall not exceed
€200,000,000. Each Revolving Credit Lender party to this Agreement at such time
shall have the right (but no obligation), for a period of 30 days following
receipt of such notice to elect by notice to the Borrower and the Administrative
Agent to increase its Revolving Credit Commitment by a principal amount which
bears the same ratio to the Increased Revolving Credit Commitments as its then
Revolving Credit Commitment bears to the aggregate Revolving Credit Commitments
then existing. Any Lender not responding within 30 days of receipt of such
notice shall be deemed to have declined to increase its Revolving Credit
Commitment.
 

(b)  
If any Lender party to this Agreement shall not elect to increase its Revolving
Credit Commitment pursuant to subsection (a) of this Section, the Borrower may,
within 21 days of the Revolving Credit Lenders’ response, designate one or more
of the existing Lenders or other financial institutions acceptable to the
Administrative Agent and the Borrower (which consent of the Administrative Agent
shall not be unreasonably withheld) which at the time agree to (i) in the case
of any such Person that is an existing Revolving Credit Lender, increase its
Revolving Credit Commitment, (ii) in the case of any such Person that is an
existing Term Lender, become a Revolving Credit Lender and (iii) in the case of
any other such Person (an “Additional Lender”), become a party to this
Agreement. The sum of (x) the increases in the Revolving Credit Commitments of
the existing Revolving Credit Lenders pursuant to this subsection (b), (y) the
Revolving Credit Commitments of any other existing Lenders that becomes a
Revolving Credit Lender pursuant to this subsection (b) and (z) the Revolving
Credit Commitments of the Additional Lenders shall not in the aggregate exceed
the unsubscribed amount of the Increased Revolving Credit Commitments.

 
 
21

--------------------------------------------------------------------------------



(c)  
An increase in the aggregate amount of the Revolving Credit Commitments pursuant
to this Section 2.15 shall become effective upon the receipt by the
Administrative Agent of (i) an agreement in form and substance satisfactory to
the Administrative Agent signed by the Borrower, by each Additional Lender, by
each Revolving Credit Lender whose Revolving Credit Commitment is to be
increased and each other Lender who is becoming a Revolving Credit Lender,
setting forth the new Revolving Credit Commitments of such Lenders and setting
forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof and (ii) such
evidence of appropriate corporate authorization on the part of the Obligors with
respect to the Increased Revolving Credit Commitments and such opinions of
counsel for the Obligors with respect to the Increased Revolving Credit
Commitments as the Administrative Agent may reasonably request.

 

(d)  
Upon any increase in the aggregate amount of the Revolving Credit Commitments
pursuant to this Section 2.15, at the end of the then current Interest Period
with respect any Revolving Credit Loans then outstanding, the Borrower shall
prepay such Group in its entirety and, to the extent the Borrower elects to do
so and subject to the conditions specified in Article 3, the Borrower shall
reborrow Revolving Credit Loans from the Revolving Credit Lenders in proportion
to their respective Revolving Credit Commitments after giving effect to such
increase, until such time as all outstanding Revolving Credit Loans are held by
the Revolving Credit Lenders in such proportion.

 
Section 2.16. Currency Equivalents.   (a) The Administrative Agent shall
determine the Base Currency Amount of each Revolving Credit Loan as of the first
day of each Interest Period applicable thereto and, in the case of any such
Interest Period of more than six months, at six-month intervals after the first
day thereof, and shall promptly notify the Borrower and the applicable Lenders
of each Base Currency Amount so determined by it. Each such determination shall
be based on the ECB Screen Rate (x) at 11:00 A.M. (London time) on the date of
the related Notice of Borrowing for purposes of the initial such determination
for any Loan and (y) at the Specified Time in relation to the relevant Interest
Period for purposes of any subsequent determination. If after giving effect to
any such determination of a Base Currency Amount, the aggregate outstanding Base
Currency Amount of the Revolving Credit Loans exceeds 107.5% of the then
aggregate Revolving Credit Commitments, the Borrower shall, within five (5)
Business Days of receipt of such notice from the Administrative Agent, prepay
outstanding Revolving Credit Loans (as selected by the Borrower and notified to
the Lenders through the Administrative Agent not less than three Business Days
prior to the date of prepayment) to the extent necessary cause such percentage
not to exceed 100.0%.
 
 
22

--------------------------------------------------------------------------------



(b)  
The Administrative Agent shall determine the Base Currency Amount of each Term
Loan as of the first day of the initial Interest Period applicable thereto and
as of each subsequent May 31 and November 30, beginning with May 31, 2005, and
shall promptly notify the Borrower and the applicable Lenders of each Base
Currency Amount so determined by it. Each such determination shall be based on
the ECB Screen Rate at 11:00 A.M. (London time) (x) on the date of the related
Notice of Borrowing for purposes of the initial such determination for any Term
Loan and (y) on the specified date (or the immediately succeeding Business Day
if such date is not a Business Day) for purposes of any subsequent
determination. If after giving effect to any such determination of a Base
Currency Amount, the aggregate outstanding Base Currency Amount of the Term
Loans exceeds 107.5% of the aggregate Base Currency Amount of the Term Loans
initially borrowed hereunder (reduced by the aggregate Base Currency Amount of
any Term Loans theretofore prepaid), the Borrower shall, on the last day of each
then current Interest Period, prepay outstanding Term Loans to the extent
necessary to cause such percentage not to exceed 100.0%.

 
Section 2.17. Conditions Relating to Optional Currencies. 
 

(a)  
A currency will constitute an Optional Currency in relation to a Borrowing
comprised of Revolving Credit Loans if:

 

(i)  
it is readily available in the amount required and freely convertible into the
Base Currency in the Relevant Interbank Market on the Quotation Day and the
Borrowing Date for such Borrowing; and

 

(ii)  
it is or has been approved by the Administrative Agent (acting on the
instructions of all the Revolving Credit Lenders) prior to the initial Borrowing
in such currency.

 

(b)  
If the Administrative Agent has received a written request from the Borrower for
a currency to be approved under paragraph (a)(i) above, the Administrative Agent
will confirm to the Borrower by 11:00 A.M. (London time) two Business Days prior
to the Quotation Day for such Loan (i) whether or not the Lenders have granted
their approval and (ii) if such approval has been granted, the Approved Amount
for such currency.

 
(c)  If before 9:30 A.M. (London time) on any Quotation Day:
 

(i)  
a Lender notifies the Administrative Agent that the Optional Currency requested
is not readily available to it in the amount required; or

 

(ii)  
a Lender notifies the Administrative Agent that compliance with its obligation
to make a Loan in the proposed Optional Currency would contravene a law or
regulation applicable to it,

 
23

--------------------------------------------------------------------------------


the Administrative Agent will give notice to the Borrower to that effect by
10:30 A.M. (London time) on such Quotation Day. In this event, any Lender that
gives notice pursuant to this Section 2.17(c) will be required to make a Loan in
the Base Currency (in an amount equal to that Lender’s proportion of the Base
Currency Amount of the related Borrowing) and its participation will be treated
as a separate Loan of the same Class denominated in the Base Currency during the
Interest Period applicable to such Borrowing.
 
Section 2.18. Control Accounts. (a) The Administrative Agent shall maintain on
its books a control account or accounts in which shall be recorded:
 

(i)  
the amount of any Borrowing made and each Lender’s share of such Borrowing;

 

(ii)  
the amount of all principal, interest and other sums due from the Borrower to
any of the Lenders and each Lender’s share of each such amount; and

 

(iii)  
the amount of any sum received or recovered by the Administrative Agent and each
Lender’s share of such amount.

 

(b)  
For the purposes of article 572 of the Spanish Civil Procedure Law (Ley de
Enjuiciamiento Civil), all parties to this Agreement expressly agree that the
exact amount due at any time by the Borrower to any Lender will be the amount
specified in a certificate issued by the Administrative Agent as representative
of any Lender or by any Lender with respect to the amount owed to such Lender
and reflecting the balance of the control accounts referred to in paragraph (a)
above. The amount so specified will be considered as liquid, due and payable,
provided that the relevant certificate has been formalized in a public deed
(documento fehaciente) authorized by a Spanish notary public who will certify
that the calculation of the balance has been made consistently with the
procedure agreed by the parties to this Agreement.

 

(c)  
As a consequence of paragraphs (a) and (b) of this Section 2.18, enforcement
against the Borrower may be initiated in Spain if all or any portion of the
Loans has been declared immediately due and payable pursuant to this Agreement,
by presenting:

 

(i)  
the first authorized copy of the notarized deed formalizing this Agreement
issued by a Spanish notary public or an original of this Agreement executed as a
notarial deed attested to by a Spanish notary public;

 

(ii)  
the public deed which incorporates the certificate issued by the Administrative
Agent or by any Lender referred to in paragraph (b) of this Section 2.18,
setting forth the total amount owed by the Borrower and confirming that the
computation of such amount has been made consistently with the procedure agreed
upon by the parties in this Section 2.18;

 
 
24

--------------------------------------------------------------------------------



(iii)  
an excerpt of the credits and debits which appears in the relevant control
account referred to in paragraph (a) of this Section 2.18; and

 

(iv)  
a document evidencing that the Borrower and the Guarantor have been served
notice of the amount due and payable.

 
 
     ARTICLE 3  
CONDITIONS
 
Section 3.01. First Borrowing. The obligation of any Lender to make a Loan on
the occasion of the first Borrowing is subject to the satisfaction of the
following conditions not later than December 31, 2004:
 

(a)  
receipt by the Administrative Agent of counterparts hereof signed by each of the
parties hereto (or, in the case of any party as to which an executed counterpart
shall not have been received, receipt by the Administrative Agent in form
satisfactory to it of telegraphic, telex, facsimile or other written
confirmation from such party of execution of a counterpart hereof by such
party);

 
(b)  [Reserved];
 

(c)  
receipt by the Administrative Agent of an opinion of Cahill Gordon & Reindel
llp, special U.S. counsel for the Obligors, covering the matters described in
Exhibit B hereto;

 

(d)  
receipt by the Administrative Agent of an opinion of Jiménez de Parga Abogados,
special Spanish counsel for the Obligors, covering the matters described in
Exhibit C hereto;

 

(e)  
receipt by the Administrative Agent of an opinion of Davis Polk & Wardwell,
special U.S. counsel for the Agents, substantially in the form of Exhibit D
hereto;

 

(f)  
receipt by the Administrative Agent of an opinion of Uría Menendez, special
Spanish counsel for the Agents, covering the matters described in Exhibit E
hereto;

 

(g)  
receipt by the Administrative Agent of a certificate signed by (i) the Chairman,
the President, any Vice President, the Treasurer (or such Treasurer’s designee)
or any Assistant Treasurer of the Guarantor and (ii) an individual empowered by
notarial deed to sign on behalf of the Borrower, dated the Closing Date, to the
effect set forth in paragraphs (c) and (d) of Section 3.02;

 

(h)  
receipt by the Administrative Agent of (i) a copy of the complete certification
(“certificación literal”) of the Borrower from the Mercantile Registry of Madrid
and (ii) if such certification is dated more than 21 days prior to the Closing
Date, an excerpt (“nota simple informativa”) of the Borrower from the Mercantile
Registry of Madrid dated no more than 10 days prior to the Closing Date,
containing all of the notations (“inscripciones”) registered between the date of
such certification and the date of such excerpt;

 
 
25

--------------------------------------------------------------------------------



(i)  
receipt by the Administrative Agent of a copy of the Guarantor’s certificate of
incorporation, certified by the Secretary of State of Delaware;

 

(j)  
receipt by the Administrative Agent of a certificate on behalf of the Borrower
signed by the Secretary of the Board of Directors of the Borrower with the
approval of the Chairman of the Board of Directors satisfactory to the
Administrative Agent certifying

 

(i)  
that no resolutions or steps have been taken that may amend, replace or
otherwise modify the contents of the certificación literal issued by the
Mercantile Registry and referred to in clause (h) above,

 

(ii)  
that no proceeding for the dissolution or liquidation of the Borrower exists,

 

(iii)  
that the copy of the By-laws of the Borrower attached to the certificate is
true, correct and complete,

 

(iv)  
that the copies of the resolutions of the Borrower’s Board of Directors attached
to the certificate are true and correct and in full force and effect,

 

(v)  
that the Borrowings will not breach any restriction in the by-laws or any
similar constitutive document of the Borrower or any contractual obligations
binding on the Borrower,

 

(vi)  
that the Borrower has received the Número de Operación Financiera (“NOF”) from
the Bank of Spain, and a copy of the P-1A form with the seal of the Bank of
Spain and

 

(vii)  
as to the authority of the individual who signed this Agreement on behalf of the
Borrower;

 

(k)  
receipt by the Administrative Agent of a certificate on behalf of the Guarantor
signed by the Secretary or an Assistant Secretary of the Guarantor or such other
authorized officer of the Guarantor satisfactory to the Administrative Agent
certifying

 

(i)  
that the Guarantor’s certificate of incorporation has not been amended since the
date of the certificate referred to in clause (i) above,

 
 
26

--------------------------------------------------------------------------------



(ii)  
that no proceeding for the dissolution or liquidation of the Guarantor exists,

 

(iii)  
that the copy of the by-laws of the Guarantor attached to the certificate is
true, correct and complete,

 

(iv)  
that the copies of the resolutions of the Guarantor’s Board of Directors
attached to the certificate are true and correct and in full force and effect,
and

 

(v)  
as to the incumbency of each officer of the Guarantor who signed this Agreement
on behalf of any Obligor;

 
(l)  receipt by the Administrative Agent of
 

(i)  
evidence satisfactory to it that immediately after, but otherwise substantially
simultaneously with the making of the initial Term Loan, the Acquisition shall
be consummated on terms provided to the Administrative Agent prior to the
Closing Date and in compliance with applicable laws; and

 

(ii)  
an executed copy of the Acquisition Agreement (without any exhibits, schedules
or other attachments thereto), certified as of the Closing Date as a true,
complete and correct copy thereof by the Secretary or an Assistant Secretary of
the Guarantor or such other authorized officer of the Guarantor satisfactory to
the Administrative Agent;

 

(m)  
receipt by the Administrative Agent of evidence satisfactory to it of approval
of (i) the Acquisition by the German Federal Cartel Office and (ii) the
Acquisition Agreement by the European Commission;

 

(n)  
receipt by the Lenders of (i) a balance sheet of the Borrower and its
Consolidated Subsidiaries as of December 31, 2003, together with the related
statements of income and cash flows for the fiscal year then ended, and (ii) a
projected balance sheet of the Borrower and its Consolidated Subsidiaries as of
December 31, 2004, prepared as if the Acquisition was consummated on such date;

 

(o)  
receipt by the Administrative Agent of evidence satisfactory to it of the
appointment by the Borrower of the Process Agent pursuant to Section 10.07(b);

 

(p)  
the fact that all fees payable on or before the Closing Date by the Borrower for
the account of the Lenders and their affiliates in connection with this
Agreement have been paid in full on or before such date in the amounts
previously agreed upon in writing; and

 
 
27

--------------------------------------------------------------------------------



(q)  
receipt by the Administrative Agent of all other documents that the Agents may
reasonably request relating to the existence of each Obligor, the corporate
authority for and the validity of this Agreement and any other matters relevant
hereto, all in form and substance reasonably satisfactory to the Administrative
Agent.

 
Section 3.02. All Borrowings. The obligation of any Lender to make a Loan on the
occasion of any Borrowing (including the first Borrowing) is subject to the
satisfaction of the following conditions:
 

(a)  
receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02;

 

(b)  
immediately after such Borrowing, the Base Currency Amount of the applicable
Class of Loans will not exceed the aggregate amount of the applicable Class of
Commitments;

 

(c)  
immediately after such Borrowing, no Default shall have occurred and be
continuing; 

 

(d)  
the fact that the representations and warranties of each Obligor contained in
this Agreement (except, in the case of any Borrowing subsequent to the first
Borrowing, the representations and warranties set forth in Sections 4.04(c),
4.05 and 4.07) shall be true in all material respects on and as of the date of
such Borrowing.

 
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in
paragraphs (b), (c) and (d) of this Section, and each Notice of Borrowing shall
be deemed to be a confirmation by the Borrower to such effect.
 
 
ARTICLE 4  
REPRESENTATIONS AND WARRANTIES
 
Each of the Guarantor and the Borrower represents and warrants that:
 
Section 4.01. Corporate Existence and Power.  (a) The Borrower is a sociedad de
responsabilidad limitada duly organized, validly existing and in good standing
under the laws of Spain, and has all powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.
 

(b)  
The Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 
 
28

--------------------------------------------------------------------------------


Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Obligor of this Agreement are within
such Obligor’s corporate powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official (other than routine informational filings)
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation or by-laws
of such Obligor or of any material agreement, judgment, injunction, order,
decree or other instrument binding upon such Obligor or, in the case of the
Guarantor, any of its Restricted Subsidiaries or result in or permit the
termination or modification of any agreement, judgment, injunction, order,
decree or other instrument binding upon such Obligor or, in the case of the
Guarantor, any of its Restricted Subsidiaries or result in the creation or
imposition of any Lien on any asset of such Obligor or, in the case of the
Guarantor, any of its Restricted Subsidiaries.
 
Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of each Obligor.
 
Section 4.04. Financial Information. 
 

(a)  
The consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries as of December 31, 2003 and the related statements of income and
cash flows for the fiscal year then ended, reported on by PricewaterhouseCoopers
LLP, copies of which have been delivered to each of the Lenders, fairly present,
in conformity with generally accepted accounting principles, the consolidated
financial position of the Guarantor and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

 

(b)  
The unaudited consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries as of June 30, 2004 and the related unaudited consolidated
statements of income and cash flows for the three months then ended, copies of
which have been delivered to each of the Lenders, fairly present, in conformity
with generally accepted accounting principles applied on a basis consistent with
the consolidated financial statements referred to in subsection (a) of this
Section (except as stated therein), the consolidated financial position of the
Guarantor and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such three month period
(subject to normal year-end adjustments).

 

(c)  
Since June 30, 2004 there has been no change in the business, financial position
or results of operations of the Guarantor and its Consolidated Subsidiaries,
which could materially and adversely affect the ability of either Obligor to
perform its obligations under this Agreement or which in any manner draws into
question the validity or enforceability of this Agreement.

 
 
29

--------------------------------------------------------------------------------



(d)  
The unaudited balance sheet of the Borrower and its Consolidated Subsidiaries as
of December 31, 2003, together with the related statements of income and cash
flows for the fiscal year then ended, copies of which have been delivered to
each of the Lenders pursuant to Section 3.01(n)(i), fairly present the financial
position of the Borrower and its Consolidated Subsidiaries as of December 31,
2003, and their results of operations and cash flows for the fiscal year then
ended.

 

(e)  
The projected balance sheet of the Borrower and its Consolidated Subsidiaries as
of December 31, 2004, prepared as if the Acquisition was consummated on such
date, copies of which have been delivered to each of the Lenders pursuant to
Section 3.01(n)(ii), was prepared in good faith based on assumptions that the
Borrower believed were reasonable at the time it was prepared.

 
Section 4.05. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower or the Guarantor threatened against
or affecting, the Borrower, the Guarantor or any of its Restricted Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could
materially and adversely affect the ability of either Obligor to perform its
obligations under this Agreement or which in any manner draws into question the
validity of this Agreement.
 
Section 4.06. Compliance with ERISA. After it has become a member of the ERISA
Group, each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Internal Revenue Code with respect to
each Plan and is in compliance in all material respects with the currently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan. After it has become a member of the ERISA Group, no member of the
ERISA Group has:
 

(i)  
sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan,

 

(ii)  
failed to make any contribution or payment to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement, or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code, or

 

(iii)  
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA and aggregate withdrawal
liabilities not in excess of $5,000,000 at any one time outstanding.

 
 
30

--------------------------------------------------------------------------------


Section 4.07. Environmental Matters. In the ordinary course of its business, the
Guarantor conducts reviews of the effect of Environmental Laws on the business,
operations and properties of the Guarantor, its Restricted Subsidiaries and the
Borrower, in the course of which it identifies and evaluates associated
liabilities and costs. On the basis of this review, the Guarantor has reasonably
concluded that Environmental Laws are unlikely to have an effect on the
business, financial condition or results of operations of the Guarantor and its
Consolidated Subsidiaries taken as a whole during the term of this Agreement,
which could materially and adversely affect the ability of either Obligor to
perform its obligations under this Agreement.
 
Section 4.08. Subsidiaries. Each corporate Restricted Subsidiary of the
Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
 
Section 4.09. Not an Investment Company. Neither Obligor is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section 4.10. Disclosure. None of the material furnished to the Agents and the
Lenders by or on behalf of any Obligor in connection herewith contains, or
contained at the time so furnished, any untrue statement of a material fact or
omits, or omitted at the time so furnished, to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
 
Section 4.11. Acquisition. No governmental consents or approvals are required
for the consummation of the Acquisition, other than the approvals described in
Section 3.01(m).
 
 
     ARTICLE 5  
COVENANTS
 
 
Each of the Guarantor and (as to Section 5.04 and 5.07) the Borrower agrees
that, so long as any Lender has any Commitment hereunder or any amount of
principal or interest payable hereunder remains unpaid:
 
Section 5.01. Information. The Guarantor will deliver to the Administrative
Agent (and, in the case of a certificate delivered pursuant to clause (f) below,
to each Lender):
 

(a)  
as promptly as practicable and in any event within 113 days after the end of
each fiscal year of the Guarantor, a consolidated balance sheet of the Guarantor
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on in accordance with generally accepted accounting
principles by PricewaterhouseCoopers LLP or other independent public accountants
of nationally recognized standing;

 
 
31

--------------------------------------------------------------------------------



(b)  
as promptly as practicable and in any event within 53 days after the end of each
of the first three quarters of each fiscal year of the Guarantor, a consolidated
balance sheet of the Guarantor and its Consolidated Subsidiaries as of the end
of such quarter and comparative financial information as of the end of the
previous fiscal year, the related consolidated statement of income for such
quarter and the related consolidated statements of income and cash flows for the
portion of the Guarantor’s fiscal year ended at the end of such quarter, setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of the Guarantor’s previous fiscal year, all
certified (subject to normal year-end adjustments) as to fairness of
presentation, generally accepted accounting principles and consistency by the
principal financial officer or the principal accounting officer of the Guarantor
or a person designated in writing by either of the foregoing persons. If such
financial statements are filed with the SEC, then they shall be reported on in
conformity with the financial reporting requirements of the SEC;

 

(c)  
simultaneously with the delivery of each set of financial statements referred to
in clauses (a) and (b) above, a certificate of the principal financial officer,
principal accounting officer, treasurer or comptroller of the Guarantor, or a
person designated in writing by either of the foregoing persons

 

(i)  
setting forth in reasonable detail the calculations required to establish
whether the Guarantor was in compliance with any applicable requirements of
Sections 5.05 and 5.06;

 

(ii)  
stating whether the Guarantor was in compliance with the requirements of
Sections 5.02 and 5.03; and

 

(iii)  
stating whether any Default exists on the date of such certificate and, if any
Default then exists, setting forth the details thereof and the action which the
Guarantor is taking or proposes to take with respect thereto;

 

(d)  
simultaneously with the delivery of each set of financial statements referred to
in clause (a) above, a statement of the firm of independent public accountants
which reported on such statements whether anything has come to their attention
to cause them to believe that the Guarantor was not in compliance with Sections
5.05 and 5.06, insofar as they relate to accounting matters, on the date of such
statements;

 
 
32

--------------------------------------------------------------------------------


 

(e)  
as promptly as practicable and in any event within 113 days after the end of
each fiscal year of the Borrower, a balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
statements of income and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all certified
by the principal financial officer or the principal accounting officer of the
Borrower as to fairness of presentation and consistency with the form of the
information delivered pursuant to Section 3.01(n);

 

(f)  
within five days after any officer of either Obligor obtains knowledge of any
Default, if such Default is then continuing, a certificate of the principal
financial officer or the principal accounting officer of such Obligor setting
forth the details thereof and the action which such Obligor is taking or
proposes to take with respect thereto;

 

(g)  
promptly upon the mailing thereof to the public shareholders of the Guarantor
generally, copies of all financial statements, reports and proxy statements so
mailed;

 

(h)  
promptly upon the filing thereof, copies of all registration statements (other
than the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which
the Guarantor shall have filed with the SEC;

 

(i)  
if and when any member of the ERISA Group (after it has become a member of the
ERISA Group):

 

(i)  
gives or is required to give notice to the PBGC of any “reportable event” (as
defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC;

 

(ii)  
receives notice of complete or partial withdrawal liability in excess of
€5,000,000, under Title IV of ERISA or notice that any Multiemployer Plan is in
reorganization, is insolvent or has been terminated, a copy of such notice;

 

(iii)  
receives notice from the PBGC under Title IV of ERISA of an intent to terminate,
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or appoint a trustee to administer, any Plan, a copy of such notice;

 
 
33

--------------------------------------------------------------------------------



(iv)  
applies for a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code, a copy of such application;

 

(v)  
gives notice of intent to terminate any Plan under Section 4041(c) of ERISA, a
copy of such notice and other information filed with the PBGC;

 

(vi)  
gives notice of withdrawal from any Plan pursuant to Section 4063 of ERISA, a
copy of such notice; or

 

(vii)  
fails to make any payment or contribution to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement or makes any amendment to any Plan or
Benefit Arrangement which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security,

 
a certificate of the principal financial officer, principal accounting officer,
treasurer or comptroller of the Guarantor setting forth details as to such
occurrence and action, if any, which the Guarantor or applicable member of the
ERISA Group is required or proposes to take;
 

(j)  
promptly after the Guarantor is notified by any rating agency referred to in
Schedule II of any actual change in any rating referred to in Schedule II,
written notice of such change; and

 

(k)  
from time to time such additional information regarding the financial position
or business of the Guarantor and its Subsidiaries, including the Borrower, as
the Administrative Agent, at the request of any Lender, may reasonably request.

 
The Administrative Agent will deliver a copy of each document it receives
pursuant to this Section 5.01 to each Lender within four Business Days after
receipt thereof.
 
Information required to be delivered pursuant to Sections 5.01(a), 5.01(b),
5.01(g) or 5.01(h) above shall be deemed to have been delivered on the date on
which the Guarantor provides notice to the Lenders that such information has
been posted on the Guarantor’s website on the Internet at www.praxair.com, at
sec.gov/edaux/searches.htm or at another website identified in such notice and
accessible by the Lenders without charge; provided that such notice may be
included in a certificate delivered pursuant to Section 5.01(c).
 
Section 5.02. Maintenance of Property; Insurance. (a) The Guarantor will keep,
and will cause each of its Subsidiaries to keep, all property useful and
necessary in its respective business in good working order and condition,
ordinary wear and tear excepted.
 
 
34

--------------------------------------------------------------------------------



(b)  
The Guarantor will maintain, and will cause each of its Subsidiaries to
maintain, insurance policies on its assets at coverage levels that are at least
as high as the coverage levels that are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business as the Guarantor or such Subsidiary, as the case may be; and, upon
request of the Administrative Agent, will promptly furnish to the Administrative
Agent for distribution to the Lenders information presented in reasonable detail
as to the insurance so carried.

 
Section 5.03. Negative Pledge. The Guarantor will not, and will not permit any
of its Restricted Subsidiaries to, create, assume or suffer to exist any Lien
securing Debt on any asset now owned or hereafter acquired by it, except:
 

(a)  
Liens existing on the date of this Agreement securing Debt outstanding on the
date of this Agreement in an aggregate principal amount not exceeding
$125,000,000;

 

(b)  
any Lien existing on any asset of any corporation at the time such corporation
becomes a Restricted Subsidiary and not created in contemplation of such event;

 

(c)  
any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

 

(d)  
any Lien on any improvements constructed on any property of the Guarantor or any
such Restricted Subsidiary and any theretofore unimproved real property on which
such improvements are located securing Debt incurred for the purpose of
financing all or any part of the cost of constructing such improvements,
provided that such Lien attaches to such improvements within 90 days after the
later of (1) completion of construction of such improvements and (2)
commencement of full operation of such improvements;

 

(e)  
any Lien existing on any asset prior to the acquisition thereof by the Guarantor
or a Restricted Subsidiary and not created in contemplation of such acquisition;

 

(f)  
Liens on property of the Guarantor or a Restricted Subsidiary in favor of the
United States of America or any State thereof, or any department, agency or
instrumentality or political subdivision of the United States of America or any
State thereof, or any other government or department, agency, instrumentality or
political subdivision thereof, to secure partial, progress, advance or other
payments pursuant to any contract or statute or to secure any Debt incurred for
the purpose of financing all or any part of the purchase price or the cost of
construction of the property subject to such Liens;

 
 
35

--------------------------------------------------------------------------------



(g)  
any Lien arising out of the refinancing, extension, renewal or refunding of any
Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that such Debt is not increased and is not secured by any
additional assets; and

 

(h)  
Liens not otherwise permitted by the foregoing clauses of this Section securing
Debt in an aggregate principal amount at any time outstanding not to exceed
$400,000,000.

 
Section 5.04. Consolidations, Mergers and Sales of Assets. Neither Obligor will
merge or consolidate with or into any other Person or sell, lease, transfer or
otherwise dispose of all or substantially all of its assets, property or
business in any single transaction or series of related transactions, unless
 

(i)  
for the Guarantor, in the case of any such merger or consolidation, it shall be
the continuing corporation, or, in the case of any such sale, lease, transfer or
other disposition, the transferee or transferees shall be one or more
Wholly-Owned Consolidated Subsidiaries of the Guarantor organized and existing
under the laws of the United States of America or any State thereof which shall
expressly assume the due and punctual performance and observance of all of the
covenants and agreements of the Guarantor contained in this Agreement,

 

(ii)  
for the Borrower, in the case of any such merger or consolidation, the
continuing corporation, or, in the case of any such sale, lease, transfer or
other disposition, the transferee or transferees shall be one or more
Wholly-Owned Consolidated Subsidiaries of the Guarantor organized and existing
under the laws of Spain, which shall expressly assume, in the case of any such
Wholly-Owned Consolidated Subsidiary other than the Borrower, the due and
punctual performance and observance of all of the covenants and agreements of
the Borrower contained in this Agreement, and

 

(iii)  
immediately after giving effect to such merger or consolidation, or such sale,
lease, transfer or other disposition, no Default shall have occurred and be
continuing.

 
Section 5.05. Minimum Consolidated Book Net Worth. Consolidated Book Net Worth
will not at any time be less than the sum of
 
(a)  $1,700,000,000,
 

(b)  
50% of Consolidated Net Income (calculated before giving effect to any charges
referred to in the definition of Consolidated Book Net Worth) for each fiscal
quarter beginning after March 31, 2000 for which such Consolidated Net Income
(as so calculated) is positive, and

 
 
36

--------------------------------------------------------------------------------



(c)  
50% of the proceeds from the sale on or subsequent to March 31, 2000 of capital
stock of the Guarantor or any of its Subsidiaries; provided that the proceeds
from capital stock issued pursuant to any employee benefit plan, stock option
plan or dividend reinvestment plan shall not be included in any determination
under this Section 5.05.

 
Section 5.06. Leverage Ratio. The Leverage Ratio will not exceed at any time
1.9:1.
 
Section 5.07. Use of Proceeds.  (a) The proceeds of the Term Loans made under
this Agreement will be used by the Borrower to finance the Acquisition,
including the fees and expenses incurred in connection therewith.
 

(b)  
The proceeds of the Revolving Loans made under this Agreement will be used by
the Borrower for general corporate purposes, including to finance part of the
Acquisition. None of such proceeds will be used, directly or indirectly, in
violation of any applicable law or regulation, and no use of such proceeds for
general corporate purposes will include any use thereof, whether immediate,
incidental or ultimate, of buying or carrying any Margin Stock.

 
 
     ARTICLE 6  
DEFAULTS
 
 
Section 6.01. Events of Default. If one or more of the following events (each,
an “Event of Default”) shall have occurred and be continuing:
 

(a)  
any payment of any principal of any Loan shall not be made when due;

 

(b)  
any payment of any interest on any Loan, any fees or any other amount payable
hereunder shall not be made within five Business Days of the due date thereof;

 

(c)  
the Borrower or the Guarantor shall fail to observe or perform any covenant
contained in Sections 5.03 through 5.07, inclusive;

 

(d)  
the Borrower or the Guarantor shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b) or (c) above) for 20 days after written notice thereof has been given to the
Guarantor;

 

(e)  
any representation, warranty, certification or statement made (or deemed made)
by the Borrower or the Guarantor in this Agreement or in any certificate,
financial statement or other document delivered pursuant to this Agreement shall
prove to have been incorrect in any materially adverse respect when made (or
deemed made);

 
 
37

--------------------------------------------------------------------------------



(f)  
the Guarantor or any Subsidiary of the Guarantor shall fail to make any payment
in respect of any Debt having an aggregate principal amount outstanding at such
time equal to or exceeding $100,000,000 (other than the Loans) when due or
within any applicable grace period;

 

(g)  
any event or condition shall occur which results in the acceleration of the
maturity of any Debt having an aggregate principal amount outstanding at such
time equal to or exceeding $100,000,000 of the Guarantor or any Subsidiary of
the Guarantor or enables (or, with the giving of notice or lapse of time or
both, would enable) the holder of such Debt or any Person acting on such
holder’s behalf to accelerate the maturity thereof or terminate its commitment
in respect thereof;

 

(h)  
the Borrower, the Guarantor or any Subsidiary of the Guarantor shall:

 

(i)  
commence a voluntary case or other proceeding seeking (1) liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or (2)
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property;

 

(ii)  
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it;

 

(iii)  
make a general assignment for the benefit of creditors;

 

(iv)  
except for trade payables, fail generally to pay its debts as they become due;
or

 
              (v) take any corporate action to authorize any of the foregoing;
 
provided that no event with respect to any Subsidiary of the Guarantor (other
than the Borrower) otherwise constituting an Event of Default under this clause
(h) shall be an Event of Default if the total assets of all entities with
respect to which events have occurred and are continuing (calculated in each
case at the time such event occurred) which would otherwise have constituted
Events of Default under this clause (h) or clause (i) below do not exceed
$150,000,000 on a cumulative basis;
 

(i)  
(i) an involuntary case or other proceeding shall be commenced against the
Borrower, the Guarantor or any Subsidiary of the Guarantor seeking (1)
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or (2) the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or

 
 
38

--------------------------------------------------------------------------------


 

(ii)  
an order for relief shall be entered against the Borrower, the Guarantor or any
Subsidiary of the Guarantor under the federal bankruptcy laws as now or
hereafter in effect;

 
provided that no event with respect to any Subsidiary of the Guarantor (other
than the Borrower) otherwise constituting an Event of Default under this clause
(i) shall be an Event of Default if the total assets of all entities with
respect to which events have occurred and are continuing (calculated in each
case at the time such event occurred) which would otherwise have constituted
Events of Default under this clause (i) or clause (h) above do not exceed
$150,000,000 on a cumulative basis;
 

(j)  
(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA;

 

(ii)  
notice of intent to terminate a Material Plan shall be filed under Title IV of
ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing;

 

(iii)  
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Material
Plan;

 

(iv)  
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated; or

 

(v)  
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $25,000,000;

 

(k)  
a judgment or order for the payment of money in excess of $50,000,000 shall be
rendered against the Guarantor or any Subsidiary and shall remain unsatisfied
for a period of ten consecutive days during which ten-day period execution shall
not be effectively stayed; or

 

(l)  
any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) of 30% or more of the outstanding shares of common stock of the Guarantor;
or Continuing Directors shall cease to constitute a majority of the board of
directors of the Guarantor;

 
 
39

--------------------------------------------------------------------------------


then, and in every such event, the Administrative Agent shall:
 

(i)  
if requested by Lenders having more than 50% in aggregate amount of the
Commitments, by notice to the Borrower, terminate the Commitments and they shall
thereupon terminate, and

 

(ii)  
if requested by Lenders holding more than 50% in aggregate Base Currency Amount
of the Loans, by notice to the Borrower, declare the Loans (together with
accrued interest thereon) to be, and the Loans (together with accrued interest
thereon) shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower;

 
provided that in the case of any of the Events of Default specified in clause
(h) or (i) above with respect to the Borrower or the Guarantor, without any
notice to the Borrower or any other act by the Administrative Agent or the
Lenders, the Commitments shall thereupon automatically terminate and the Loans
(together with accrued interest thereon) shall automatically become immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
 
Section 6.02. Notice of Default. The Administrative Agent shall give notice
under Section 6.01(d) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.
 
 
ARTICLE 7
AGENTS
 
Section 7.01. Appointment and Authorization. Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto.
 
Section 7.02. Agents and Affiliates. ABN AMRO Bank N.V. shall have the same
rights and powers under this Agreement as any other Lender and may exercise or
refrain from exercising the same as though it were not the Administrative Agent,
and ABN AMRO Bank N.V. and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Guarantor or any
Subsidiary or affiliate of the Guarantor as if it were not the Administrative
Agent hereunder.
 
40

--------------------------------------------------------------------------------


Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.
 
Section 7.04. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower or the Guarantor),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
 
Section 7.05. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its directors, officers, agents, or employees shall be liable
for any action taken or not taken by it in connection herewith (i) with the
consent or at the request of the Required Lenders (or such different number of
Lenders as any provision hereof expressly requires for such consent or request)
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement or any borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower or the Guarantor; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement or any other instrument or
writing furnished in connection herewith. The Administrative Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
Nothing in this Agreement shall oblige the Administrative Agent to carry out any
“know your customer” or other checks in relation to any person on behalf of any
Lender and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent. Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
Section 7.06. Indemnification. Each Lender shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or the Guarantor) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees hereunder.
 
 
41

--------------------------------------------------------------------------------


Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.
 
Section 7.08. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Borrower and the Guarantor. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor to such Administrative Agent
which shall be a Lender, subject to the Borrower’s approval (which shall not be
unreasonably withheld). If no successor Administrative Agent shall have been so
appointed by the Required Lenders and approved by the Borrower, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent gives notice of resignation, then the retiring Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent, which shall
be a Lender, subject to the Borrower’s approval (which shall not be unreasonably
withheld). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as an Administrative
Agent, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent.
 

(b)  
If at any time the Administrative Agent shall have assigned its rights and
obligations in respect of all of its Commitment hereunder, the Administrative
Agent shall resign as the Administrative Agent in accordance with the procedures
set forth in subsection (a) of this Section 7.08.

 
Section 7.09. Other Agents. The Agents, other than the Administrative Agent,
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all of the Lenders as such.
Without limiting the foregoing, none of the Agents shall have any fiduciary
relationship with any Lender.
 
 
42

--------------------------------------------------------------------------------


ARTICLE 8  
CHANGE IN CIRCUMSTANCES
 
 
Section 8.01. Market Disruption. (a) If a Market Disruption Event occurs in
relation to a Group of Loans for any Interest Period, then the rate of interest
on each Lender’s Loan included in that Group for the Interest Period shall be
the rate per annum which is the sum of:
 
(i)  the Applicable Margin;
 

(ii)  
the rate notified to the Administrative Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding that Loan from whatever source it may
reasonably select; and

 
(iii)  the Mandatory Cost, if any, applicable to that Loan.
 
In this Agreement “Market Disruption Event” means:
 

 

(i)
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Administrative Agent to determine LIBOR or, if
applicable, EURIBOR for the relevant currency and Interest Period; or

 

 

(ii)
before close of business in London on the Quotation Day for the relevant
Interest Period, the Administrative Agent receives notifications from Lenders
(whose Loans exceed 50% of the related Borrowing) that the cost to them of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of LIBOR or, if applicable, EURIBOR.

 

(b)  
If a Market Disruption Event occurs, the Administrative Agent shall notify the
Borrower prior to the first day of the relevant Interest Period or, in the case
of any Loan denominated in Sterling, promptly. If the Administrative Agent or
the Borrower so requires, the Administrative Agent and the Borrower shall enter
into negotiations (for a period of not more than thirty days) with a view to
agreeing a substitute basis for determining the rate of interest. Any
alternative basis agreed pursuant to this clause (b) shall, with the prior
consent of all the Lenders and the Borrower, be binding on all parties to this
Agreement.

 
Section 8.02. Increased Cost. (a) Subject to Section 8.02(c), the Borrower
shall, within three Business Days of a demand by the Administrative Agent, pay
for the account of a Lender the amount of any Increased Costs incurred by that
Lender as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation
applicable or (ii) compliance with any law or regulation applicable to such
Lender made, in each case with respect to clauses (i) and (ii) above, after the
date of this Agreement (or, in the case of any Lender that becomes a party to
this Agreement after the date hereof, by assignment or otherwise, after the date
of such Lender’s becoming party hereto).
 
 
43

--------------------------------------------------------------------------------


In this Agreement “Increased Costs” means:
 

 
(i)
a reduction in the rate of return on such Lender’s (or its parent holding
company’s) overall capital;

 

 
(ii)
an additional or increased cost to such Lender; or

 

 
(iii)
a reduction of any amount due and payable to such Lender under this Agreement,

 
which in the case of clauses (i), (ii) or (iii) of this definition is incurred
or suffered by a Lender to the extent that it is attributable to such Lender
having entered into a Commitment or funding or performing its obligations
hereunder.
 

(b)  
A Lender intending to make a claim pursuant to this Section shall notify the
Borrower and the Administrative Agent of the event giving rise to the claim.
Each such Lender shall, as soon as practicable after a demand by the
Administrative Agent, provide a certificate confirming the amount of its
Increased Costs incurred by it. Notwithstanding subsection (a) of this Section
8.02, the Borrower shall only be obligated to compensate any Lender for any
amount arising or accruing during (i) any time or period commencing not more
than 90 days prior to the date on which such Lender notifies the Administrative
Agent and the Borrower that it proposes to demand such compensation and
identifies to the Administrative Agent and the Borrower the statute, regulation
or other basis upon which the claimed compensation is or will be based and (ii)
any time or period during which, because of the retroactive application of such
statute, regulation or other such basis, such Lender did not know that such
amount would arise or accrue.

 
(c)  Section 8.02(a) does not apply to the extent any Increased Cost is:
 

(i)  
attributable to any taxes, whether or not such taxes are excluded from the
definition of “Taxes” for the purpose of Section 8.04;

 

(ii)  
compensated for by the payment of the Mandatory Cost; or

 

(iii)  
attributable to the willful breach by the relevant Lender or its affiliates of
any law or regulation.

 
Section 8.03. Illegality. If it becomes unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain any Loan:
 
 
44

--------------------------------------------------------------------------------



(a)  
that Lender shall promptly notify the Administrative Agent upon becoming aware
of that event;

 

(b)  
unless a substitute lender or lenders has been designated by the Borrower
pursuant to Section 8.06 by the last day (the “Final Permitted Date”) of any
applicable grace period permitted by law, the Commitment of that Lender will be
cancelled on the Final Permitted Date; and

 

(c)  
unless a substitute lender or lenders has been designated by the Borrower
pursuant to Section 8.06 as of the Final Permitted Date, the Borrower shall
repay each Lender’s Loan made by such Lender, which repayment shall be made on
the last day of the Interest Period for each such Loan occurring after the
Administrative Agent has notified the Borrower or, if earlier, the date
specified by the Lender in the notice delivered to the Administrative Agent
(being no earlier than the Final Permitted Date).

 
Section 8.04. Taxes.  (a)For the purposes of this Section, the following terms
have the following meanings:
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, including any surcharges, penalties, or
interest imposed by any governmental authority, with respect to any payment by
any Obligor pursuant to this Agreement, excluding in the case of the
Administrative Agent and each Lender, (a) taxes, duties, levies, imposts,
deductions, charges or withholdings imposed on or measured by net income,
profits (including taxes in the nature of branch profit taxes) or overall gross
receipts and franchise or similar taxes imposed by a jurisdiction under the laws
of which such Lender or the Administrative Agent (as the case may be) is
organized or resident or in which its principal executive office is located or
in which its Applicable Lending Office is located or with which the
Administrative Agent or such Lender has any other connection (other than a
connection that is deemed to arise solely by reason of both (A) the transactions
contemplated by this Agreement and (B) an Obligor being organized in,
maintaining an office in, conducting business in, or having a connection with,
such jurisdiction) and (b) any tax, duty, levy, impost, deduction, charge or
withholding, that is imposed on amounts payable to the Administrative Agent or a
Lender under a law that is in effect at the time the Administrative Agent or
such Lender becomes a party to this Agreement, except to the extent that such
Person’s predecessor or assignor was entitled, immediately prior to the change
of the Administrative Agent or the assignment, to receive additional amounts
from an Obligor with respect to such tax pursuant to this Section.
 
“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, including any
surcharges, penalties or interest, which arise from any payment made pursuant to
this Agreement or from the execution, delivery, registration or enforcement of
this Agreement.
 
 
45

--------------------------------------------------------------------------------



(b)  
All payments by any Obligor to or for the account of any Lender or the
Administrative Agent hereunder shall be made without deduction for any Taxes or
Other Taxes; provided that, if any Obligor shall be required by law to deduct
any Taxes or Other Taxes from any such payment, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) such Lender
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Obligor
shall make such deductions, (iii) such Obligor shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (iv) such Obligor shall furnish to the Administrative
Agent, at its address specified in or pursuant to Section 10.01, the original or
a certified copy of a receipt evidencing payment thereof.

 

(c)  
The Obligors agree to indemnify each Lender and the Administrative Agent for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
or Other Taxes imposed or asserted (whether or not correctly) by any
jurisdiction on amounts payable under this Section) paid by such Lender or the
Administrative Agent (as the case may be) and any penalties, charges, surcharges
and interest arising therefrom or with respect thereto, provided, however, that
no Obligor shall be required to indemnify any Lender or the Administrative Agent
under this Section 8.04 for any liability arising as a result of such Lender’s
or Administrative Agent’s willful misconduct or gross negligence. This
indemnification shall be paid within 30 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.

 

(d)  
If any Obligor is required to pay additional amounts or indemnification payments
to or for the account of any Lender pursuant to this Section, then such Lender
will, at such Obligor’s request, change the jurisdiction of its Applicable
Lending Office, or take any other action reasonably requested by such Obligor,
if in the judgment of such Lender, such change or action (i) will eliminate or
reduce any such additional payment which may thereafter accrue and (ii) is not
otherwise deemed by such Lender to be materially disadvantageous to it. Upon the
reasonable request of any Obligor, and at such Obligor’s expense, each Lender
shall use reasonable efforts to cooperate with such Obligor with a view to
obtaining a refund of any Taxes which were not correctly or legally imposed and
for which such Obligor has indemnified such Lender under this Section 8.04 if
such cooperation would not, in the good faith judgment of such Lender, be
materially disadvantageous to such Lender; provided that nothing in this Section
8.04(d) shall be construed to require any Lender to institute any administrative
proceeding (other than the filing of a claim for any such refund) or judicial
proceeding to obtain any such refund if such proceeding would, in the judgment
of such Lender, be disadvantageous or materially adverse to such Lender.

 

(e)  
If a Lender determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by an
Obligor or with respect to which an Obligor has paid additional amounts pursuant
to this Section, it shall pay over such refund to such Obligor (but only to the
extent of indemnity payments made, or additional amounts paid, by such Obligor
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Lender and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund); provided that such Obligor, upon the request of the
Lender, agrees to repay the amount paid over to such Obligor (plus any
penalties, surcharges or interest imposed by the relevant governmental
authority) to the Lender in the event the Lender is required to repay such
refund to such governmental authority.

 
46

--------------------------------------------------------------------------------



(f)  
Each Lender, before it signs and delivers this Agreement in the case of each
Lender listed on the signature pages hereof and before it becomes a Lender in
the case of each other Lender, and from time to time thereafter if requested in
writing by any Obligor (but only so long as such Lender remains lawfully able to
do so), shall provide the relevant Obligor and the Administrative Agent any form
or certificate required under law in order that any payment by any Obligor under
this Agreement to such Lender may be made without deduction or withholding for
or on account of any Taxes (or to allow any such deduction or withholding to be
at a reduced rate), provided that such Lender is legally entitled to complete,
execute and deliver such form or certificate and, except in the case of any
Taxes imposed by Spain as of the date hereof, (i) such completion, execution and
submission is not materially disadvantageous to such Lender and (ii) the
relevant Obligor has requested that such Lender deliver such form or certificate
with respect to such jurisdiction. To the extent it can lawfully do so at such
time, each such Lender shall deliver appropriate revisions to or replacements of
the above referenced forms or certificates to the relevant Obligor and the
Administrative Agent on or before the earlier of (i) the date on which such
forms expire or otherwise become obsolete and (ii) 30 days after the occurrence
of an event which would require a change in the most recently delivered form or
certificate.

 

(g)  
For any period with respect to which a Lender has failed to provide the relevant
Obligor or the Administrative Agent with the appropriate form referred to in
Section 8.04(f) when it is required to do so, such Lender shall not be entitled
to additional amounts or indemnification under Section 8.04(b) or (c) with
respect to any Taxes imposed as a result of such failure; provided that if a
Lender, that is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the relevant Obligor shall take such steps as such
Lender shall reasonably request, and at the expense of such Lender, to assist
such Lender to recover such Taxes.

 
 
47

--------------------------------------------------------------------------------



(h)  
Value Added Tax. All fees or expense reimbursements set out, or expressed to be
payable under this Agreement to any Agent or Lender which (in whole or in part)
constitute consideration for VAT purposes shall be deemed to be exclusive of
VAT, and accordingly if any VAT is chargeable with respect to any fees or
expense reimbursements payable by an Obligor to any Agent or Lender under this
Agreement, such Obligor shall pay to such Agent or Lender (in addition to and at
the same time as paying such fees or expense reimbursements) an amount equal to
the amount of such VAT (and such Agent or Lender shall promptly provide an
appropriate VAT invoice to such Obligor).

 

(i)  
Except as expressly set forth above, nothing in this Section 8.04 shall be
construed to (i) entitle any Obligor or any other Persons to any information
determined by any Lender or the Administrative Agent, in its sole discretion, to
be confidential or proprietary information of such Lender or the Administrative
Agent, to any tax or financial information of any Lender or the Administrative
Agent or to inspect or review any books and records of any Lender or the
Administrative Agent, or (ii) interfere with the rights of any Lender or the
Administrative Agent to conduct its fiscal or tax affairs in such manner as it
deems fit.

 
Section 8.05. Mitigation by the Lenders. (a) Each Lender shall, in consultation
with the Borrower, take all reasonable steps to mitigate any circumstances which
arise and which would result in any amount becoming payable under or pursuant
to, or cancelled pursuant to, any of Section 8.03, Section 8.02 or paragraph 3
of Schedule III, including (but not limited to) transferring its rights and
obligations under this Agreement to another affiliate or changing the
jurisdiction of its Applicable Lending Office.
 

(b)  
Section 8.05(a) above does not in any way limit the obligations of any Obligor
hereunder.

 

(c)  
The Borrower shall indemnify each Lender for all costs and expenses reasonably
incurred by such Lender as a result of steps taken by it under this Section
8.05.

 

(d)  
A Lender is not obliged to take any steps under Section 8.05(a) if, in the
opinion of such Lender (acting reasonably), to do so might be prejudicial to it.

 
Section 8.06. Substitution of Lender. If (i) any Lender has delivered a notice
pursuant to Section 8.03(a) or (ii) any Lender has demanded compensation under
Section 8.02 or Section 8.04, the Borrower shall have the right, with the
assistance of the Administrative Agent, to designate a substitute lender or
lenders (which may be one or more of the Lenders) mutually satisfactory to the
Borrower and the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) to purchase (and, if such right is exercised, such Lender
shall sell and assign) for cash, pursuant to an Assignment and Assumption
Agreement substantially in the form of Exhibit F hereto, the outstanding Loans
of such Lender and assume the Commitment of such Lender, without recourse to or
warranty by, or expense to, such Lender, for a purchase price equal to the
principal amount of all of such Lender’s outstanding Loans plus any accrued but
unpaid interest thereon and the accrued but unpaid commitment fees in respect of
such Lender’s Commitment hereunder plus such amount, if any, as would be payable
pursuant to Section 2.12(d) if the outstanding Loans of such Lender were prepaid
in their entirety on the date of consummation of such assignment and all amounts
then payable pursuant to Section 8.02 and Section 8.04.
 
 
48

--------------------------------------------------------------------------------


     ARTICLE 9  
GUARANTEE
 
Section 9.01. The Guarantee. (a) The Guarantor hereby unconditionally and
irrevocably guarantees to the Lenders, and to each of them, the due and punctual
payment of all present and future indebtedness evidenced by or arising out of
this Agreement, including, but not limited to, the due and punctual payment of
principal of and interest on the Loans and the due and punctual payment of all
other sums now or hereafter owed by the Borrower under this Agreement as and
when the same shall become due and payable, whether at maturity, by declaration
or otherwise, according to the terms hereof. In case of failure by the Borrower
punctually to pay the indebtedness guaranteed hereby, the Guarantor
unconditionally agrees to cause such payment to be made punctually as and when
the same shall become due and payable, whether at maturity or by declaration or
otherwise, and as if such payment were made by the Borrower.
 

(b)  
The obligations of the Guarantor under this Agreement are not secured by any
collateral. For the avoidance of doubt, the obligations of the Guarantor under
this Agreement are not secured by, and the Lenders do not have any recourse to,
any accounts receivable, bank accounts or other deposits on which remuneration
is paid (by any Lender or another Person) that generates income of which a
qualifying shareholder of the Borrower or a Person related to the qualifying
shareholder is the direct or indirect recipient, as stipulated in note 20 of the
Decree of the German Federal Ministry of Finance dated 15 July 2004 (IV A 2 - S
2742a - 20/04). There are no provisions within this Agreement or any other
agreements between the Lenders and the Borrower, pursuant to which the Loans can
be cancelled, if a qualifying shareholder of the Borrower, or a Person related
to a qualifying shareholder or any other Person claims back deposits or other
capital commitments from the Lenders or any other Person.

 
Section 9.02. Guarantee Unconditional. The obligations of the Guarantor under
this Article 9 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 

(a)  
any extension, renewal, settlement, compromise, waiver or release in respect of
any obligation of the Borrower under this Agreement by operation of law or
otherwise;

 
 
49

--------------------------------------------------------------------------------



(b)  
any modification or amendment of or supplement to this Agreement;

 

(c)  
any modification, amendment, waiver, release or invalidity of any liability of
any Person, for any obligation of the Borrower under this Agreement;

 

(d)  
any change in the corporate existence, structure or ownership of the Borrower or
any other Person, including the merger of the Borrower into another entity, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
the Borrower or any other Person or any of their assets or any resulting release
or discharge of any obligation of the Borrower or any other Person contained in
this Agreement or the Acquisition Agreement;

 

(e)  
the existence of any claim, set-off or other rights which the Guarantor may have
at any time against the Borrower, the Administrative Agent, any Lender or any
other Person, whether or not arising in connection with this Agreement, provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;

 

(f)  
any invalidity or unenforceability relating to or against the Borrower for any
reason of any provision or all of this Agreement or the Acquisition Agreement,
or any provision of applicable law or regulation purporting to prohibit the
payment by the Borrower or any other Person of the principal of or interest on
any Loan or any other amount payable by it under this Agreement; or

 

(g)  
any other act or omission to act or delay of any kind by the Borrower, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to the obligations of the Guarantor
under this Article 9.

 
Section 9.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The obligations of the Guarantor under this Article 9 shall
remain in full force and effect and shall survive the Final Maturity Date until
the Commitments are terminated and the principal of and interest on the Loans
and all other amounts payable by the Borrower under this Agreement shall have
been paid in full. If at any time any payment of the principal of or interest on
any Loan or any other amount payable by the Borrower under this Agreement is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, the Guarantor’s
obligations under this Article 9 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.
 
 
50

--------------------------------------------------------------------------------


Section 9.04. Waiver. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any right be exhausted or any action be taken
by the Administrative Agent, any Lender or any other Person against the Borrower
or any other Person.
 
Section 9.05. Subrogation and Contribution. Upon making any payment hereunder,
the Guarantor shall be subrogated to the rights of the Lenders against the
Borrower with respect to such payment; provided that the Guarantor shall not
enforce any right or demand or receive any payment by way of subrogation until
all amounts of principal of and interest on the Loans to the Borrower and all
other amounts payable by the Borrower under this Agreement have been paid in
full.
 
Section 9.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.
 
 
ARTICLE 10  
MISCELLANEOUS
 
Section 10.01. Notices. All notices, requests, instructions and other
communications to any party hereunder shall be in writing (including bank wire,
telex, facsimile transmission or similar writing) and shall be given to such
party and, in the case of any such notice, request, instruction or other
communication to the Borrower, with a copy to the Guarantor: (x) in the case of
the Borrower, the Guarantor or the Administrative Agent, at its address,
facsimile number or telex number (if any) set forth on the signature pages
hereof, (y) in the case of any Lender, at its address, facsimile number or telex
number (if any) set forth in its Administrative Questionnaire or (z) in the case
of any party hereto, such other address, facsimile number or telex number as
such party may hereafter specify for the purpose by notice to the Administrative
Agent, the Borrower and the Guarantor. Each such notice, request or other
communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article 2 or Article 8 shall not be effective until
received.
 
 
51

--------------------------------------------------------------------------------


Section 10.02. No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.
 
Section 10.03. Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Agents, including reasonable fees and
disbursements of special counsel (Davis Polk & Wardwell and Uría Menendez) for
the Agents, in connection with the preparation of this Agreement, any waiver or
consent hereunder or any amendment hereof or any Default or alleged Default
hereunder and (ii) if an Event of Default occurs, all out-of-pocket expenses
incurred by the Agents or any Lender, including reasonable fees and
disbursements of counsel (including the cost of staff counsel when used in lieu
of separate special counsel), in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom. 
 

(b)  
The Borrower shall indemnify each Lender and its directors, officers and
employees for, and hold each Lender and its directors, officers and employees
harmless from and against (i) any and all damages, losses and other liabilities
of any kind, including, without limitation, judgments and costs of settlement,
and (ii) any and all out-of-pocket costs and expenses of any kind, including,
without limitation, reasonable fees and disbursements of counsel, including the
cost of staff counsel where used in lieu of separate special counsel, and any
other costs of defense, including, without limitation, costs of discovery and
investigation, for such Lender and its officers and directors (all of which
shall be paid or reimbursed by the Borrower monthly), suffered or incurred in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender shall be designated a party thereto) relating to or
arising out of this Agreement or any actual or proposed use of proceeds of Loans
hereunder; provided that such Lender and its directors, officers and employees
shall have no right to be indemnified or held harmless hereunder for its own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. The Borrower shall indemnify and hold harmless each
Agent, in its capacity as an Agent hereunder, to the same extent that the
Borrower indemnifies and holds harmless each Lender pursuant to this Section.

 
Section 10.04. Sharing of Set-offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to any Loan made by it which is greater than the proportion received by
any other Lender in respect of the aggregate amount of principal and interest
then due with respect to any Loan made by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loans made by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans made by the Lenders shall be
shared by the Lenders pro rata; provided that if at any time thereafter, the
Lender that originally received such payment is required to repay (whether to
the Borrower or to any other Person) all or any portion of such payment, each
other Lender shall promptly (and in any event within five Business Days of its
receipt of notification from such Lender requiring such repayment) repay to such
Lender the portion of such payment previously received by it under this Section
10.04, together with such amount (if any) as is equal to the appropriate portion
of any interest (in respect of the period during which such other Lender held
such amount) such Lender shall have been obligated to pay when repaying such
amount as aforesaid, in exchange for such participation in the Loans of such
other Lender as was previously purchased by such Lender. Nothing in this Section
shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness under the
Loans.
 
 
52

--------------------------------------------------------------------------------


Section 10.05. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower, the Guarantor and the Required Lenders (and, if the
rights or duties of any Agent are affected thereby, by such Agent).
Notwithstanding the foregoing, 
 

(a)  
no such amendment or waiver shall, (i) unless signed by each affected Lender,

 

(A)  
increase the Commitment of any Lender or subject any Lender to any additional
obligation,

 

(B)  
reduce the principal of or rate of interest on any Loan or any fees hereunder,
or

 

(C)  
postpone the date fixed for any payment of principal of or interest on any Loan
or any fees hereunder or for any reduction or termination of any Commitment; or

 
                                        (ii) unless signed by all Lenders,
 

(A)  
change the requisite approval of Lenders specified for any action under this
Section or any other provision of this Agreement,

 

(B)  
release the Guarantor from its obligations under Article 9 hereof;

 

(C)  
amend or waive the provisions of this Section 10.05; or

 
 
53

--------------------------------------------------------------------------------



(iii)  
unless signed by the Required Term Lenders or the Required Revolving Credit
Lenders, whichever Class is adversely affected,

 

(A)  
waive, either directly or by amendment or waiver of any other provision hereof,
any applicable condition specified in Article 3 for a Borrowing of such Class,
or

 

(B)  
by its terms affect the Lenders of one Class less favorably than the Lenders of
another Class;

 

(b)  
Section 9.01(b) may be amended (i) pursuant to a document signed by the
Borrower, the Guarantor and the Administrative Agent (without the consent of any
Lender), in any manner not adverse to the Lenders, if the tax laws and
regulations of Germany relating to thinly capitalized entities are changed after
the date hereof or any formal or informal directive or interpretation is issued
or changed thereunder after the date hereof or (ii) pursuant to a document
signed by the Guarantor (without the consent of any other Person), to provide
collateral for the obligations of the Guarantor under this Agreement; and

 

(c)  
if at any time after the Closing Date, (x) the Existing Credit Agreement is
amended, amended and restated or replaced and as a result Section 5.03 or
6.01(f), (g), (h), (i), (j) or (k) of the Existing Credit Agreement is amended
or Section 5.05, 5.06 or 9.06 of the Existing Credit Agreement is amended or
eliminated or any definition related to such sections is amended (collectively,
the “Relevant Amendments”) in such amended, amended and restated or replacement
facility and (y) at the time the Relevant Amendments become effective, the
lenders approving the Relevant Amendments under such amended, amended and
restated or replacement facility who are also Lenders (the “Relevant Lenders”)
constitute the Required Lenders, then the Relevant Amendments shall
automatically be incorporated into this Agreement, and the Borrower, the
Administrative Agent and the Relevant Lenders agree to execute any documentation
necessary to evidence such incorporation. For the avoidance of doubt, this
Agreement may only be amended once in reliance on this clause (c), the first
time that the Existing Credit Agreement is amended, amended and restated or
replaced after the Closing Date.

 
The exercise by the Borrower of its right to decrease the Commitments pursuant
to Section 2.09 shall not be deemed to require the consent of any party to this
Agreement. The exercise by the Borrower of its option to increase the aggregate
amount of the Commitments pursuant to Section 2.15 shall not require the consent
of any Person except for the consent of such Persons required by Section 2.15.
 
Section 10.06. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither the Borrower nor the
Guarantor may assign or otherwise transfer any of its rights or obligations
under this Agreement (other than in accordance with Section 5.04) without the
prior written consent of all Lenders.
 
 
54

--------------------------------------------------------------------------------



(b)  
Any Lender may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans. In the event of any such grant by a Lender of a participating
interest to a Participant, whether or not upon notice to the Borrower, the
Guarantor and the Agents, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower, the Guarantor and
the Agents shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement (i.e.,
there shall be no contractual privity between a Participant and the Obligors).
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such participation agreement
may provide that such Lender will not agree to any modification, amendment or
waiver of this Agreement described in clause (A) (only to the extent such
modification, amendment or waiver would decrease the Commitment of such Lender),
(B) or (C) of Section 10.05(a)(i) or to any modification, amendment or waiver
that would have the effect of increasing the amount of a Participant’s
participation in such Lender’s Commitment, in any such case without the consent
of the Participant. The Borrower agrees that each Participant shall, to the
extent provided in its participation agreement, be entitled to the benefits of
Article 8 with respect to its participating interest, subject to subsection (e)
below. An assignment or other transfer which is not permitted by subsection (c)
or (d) below shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this subsection
(b).

 

(c)  
Any Lender may at any time assign to one or more banks or other institutions
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement, and such Assignee shall assume such rights and obligations, pursuant
to an Assignment and Assumption Agreement in substantially the form of Exhibit F
hereto executed by such Assignee and such transferor Lender, with the subscribed
consent of the Borrower (not to be unreasonably withheld or delayed) in
consultation with the Administrative Agent and with the subscribed
acknowledgment of the Administrative Agent; provided that if an Assignee is (i)
any Person which controls, is controlled by, or is under common control with, or
is otherwise substantially affiliated with such transferor Lender or (ii)
another Lender, no such consent shall be required; and provided further that (i)
each assignment shall be of a uniform, and not a varying percentage of all
rights and obligations under and in respect of the Revolving Credit Facility or
the Term Facility, as the case may be, (ii) unless otherwise agreed by the
Borrower and the Administrative Agent, any assignment by a Term Lender of any of
its Term Exposure shall not be less than €10,000,000 and (iii) any assignment by
a Revolving Credit Lender of any of its Revolving Credit Exposure shall not be
less than €10,000,000 or, in either case, if less, shall constitute an
assignment of all of such Lender’s rights and obligations under this Agreement
with respect to the Class of Loans and/or Commitments subject to such
assignment. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
a Lender party to this Agreement and shall have all the rights and obligations
of a Lender with a Commitment as set forth in such instrument of assumption, and
the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the Administrative Agent shall notify the other Agents of such assignment.
In connection with any such assignment, the transferor Lender shall pay to the
Administrative Agent an administrative fee of €2,500 for processing such
assignment. Each Assignee shall, prior to the first date on which interest or
fees are payable hereunder for its account, deliver to the relevant Obligor and
the Administrative Agent certification as to exemption from deduction or
withholding of any taxes of the country of residence of such Obligor in
accordance with Section 8.04(f).

 
 
55

--------------------------------------------------------------------------------



(d)  
Any Lender may at any time assign all or any portion of its rights under this
Agreement to a Federal Reserve Bank. No such assignment shall release the
transferor Lender from its obligations hereunder.

 

(e)  
No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Article 8 than such Lender would
have been entitled to receive with respect to the rights transferred, unless
such transfer is made with the Borrower’s prior written consent or by reason of
the provisions of Article 8 requiring such Lender to designate a different
Applicable Lending Office or take any other actions under certain circumstances.

 
Section 10.07. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. EACH OF THE BORROWER AND THE GUARANTOR HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE BORROWER AND
THE GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE
BORROWER, THE GUARANTOR, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
56

--------------------------------------------------------------------------------


THIS SECTION 10.07(a) IS FOR THE BENEFIT OF EACH OF THE AGENTS AND EACH OF THE
LENDERS AND SHALL NOT LIMIT THE RIGHT OF ANY AGENT OR LENDER TO BRING
PROCEEDINGS AGAINST ANY OBLIGOR IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY OTHER
COURT OF COMPETENT JURISDICTION OR CONCURRENTLY IN MORE THAN ONE JURISDICTION,
AS PERMITTED BY APPLICABLE LAW. IN PARTICULAR, THE SUBMISSION BY THE BORROWER TO
THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN NEW YORK
CITY AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
IS WITHOUT PREJUDICE TO, AND SHALL NOT AFFECT, THE RIGHT OF ANY AGENT OR LENDER
TO BRING AN ACTION AGAINST THE BORROWER BEFORE THE COURTS OF MADRID (SPAIN) BY
MEANS OF THE “PROCESO DE EJECUCIÓN” OR ANY OTHER PROCEDURE AVAILABLE.
 

(b)  
The Borrower hereby irrevocably appoints Corporation Service Company (the
“Process Agent”), with an office at the date hereof at 80 State Street, 6th
Floor, Albany, New York 12207-2543, as its agent and true and lawful
attorney-in-fact in its name, place and stead to accept on behalf of the
Borrower and its property and revenues service of copies of the summons and
complaint and any other process which may be served in any suit, action or
proceeding arising out of or relating to this Agreement and brought in the State
of New York, and the Borrower agrees that the failure of the Process Agent to
give any notice of any such service of process to the Borrower shall not impair
or affect the validity of such services or, to the extent permitted by law, the
enforcement of any judgment based thereon. As an alternative method of service,
the Borrower also irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to the
Borrower at its address specified in Section 10.01 hereof. Nothing in this
Section 10.07(b) shall affect the right of the Administrative Agent or any
Lender to serve legal process in any other manner permitted by law or affect the
right of any Person to bring any action or proceeding against the Borrower or
its property in the courts of other jurisdictions.

 
Section 10.08. Notarization. If the Required Lenders at any time request that
the Administrative Agent instruct each Obligor to raise this Agreement to public
document status before a Spanish notary public, the Administrative Agent shall
promptly send a notice (a “Notarization Notice”) to the Obligors and, unless
each Obligor receives a notice from the Administrative Agent, acting at the
direction of the Required Lenders, withdrawing such Notarization Notice by the
tenth Business Day after delivery thereof (such date, the “Notarization Notice
Effective Date”), then each Obligor hereby expressly agrees and undertakes (a)
to appear, within fifteen days after the Notarization Notice Effective Date,
before a Spanish notary public selected by the Borrower and (b) to raise this
Agreement to public document status. All the costs arising from the notarization
of this Agreement shall be borne by the Borrower. Each Lender hereby empowers
the Administrative Agent to appear before a Spanish notary public for the
purpose of raising this Agreement to the status of public document.
 
 
57

--------------------------------------------------------------------------------


Section 10.09. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
 
Section 10.10. Confidentiality. In addition to any confidentiality requirements
under applicable law, each of the Agents and Lenders (each a “Lender Party” and,
collectively, the “Lender Parties”) agrees that through and including the later
of (x) the Final Maturity Date and (y) a date three years from the relevant
Lender Party’s receipt of the relevant information, it will take normal and
reasonable precautions so that
 

 
(i)
all information provided to it by the Borrower, the Guarantor, any Person on
behalf of the Borrower or the Guarantor, or by any other Lender Party on behalf
of the Borrower or the Guarantor, in connection with this Agreement or the
transactions contemplated hereby will be held and treated by such Lender Party
and its respective directors, affiliates, officers, agents and employees in
confidence and

 

 
(ii)
neither it nor any of its respective directors, affiliates, officers, agents or
employees shall, without the prior written consent of the Borrower or the
Guarantor, as applicable, use any such information for any purpose or in any
manner other than pursuant to the terms of and for the purposes contemplated by
this Agreement.

 
Notwithstanding the immediately preceding sentence, any Lender Party may
disclose any such information or portions thereof
 

(a)  
that is or becomes publicly available other than through a breach by such Lender
Party of its obligations hereunder;

 

(b)  
that is also provided to such Lender Party by a Person other than the Borrower
or the Guarantor not in violation, to the actual knowledge of such Lender Party,
of any duty of confidentiality;

 
 
58

--------------------------------------------------------------------------------



(c)  
at the request of any bank regulatory authority or examiner;

 

(d)  
pursuant to subpoena or other court process;

 

(e)  
when required by applicable law;

 

(f)  
at the written request or the express direction of any other authorized
government agency;

 

(g)  
to its independent auditors, counsel and other professional advisors in
connection with their provision of professional services to such Lender Party;

 

(h)  
to any (i) Participant or (ii) prospective Participant or prospective Lender, if
such Participant, prospective Participant or prospective Lender (which
prospective Lender is promptly identified to the Borrower), prior to any such
disclosure, agrees in writing to keep such information confidential to the same
extent required of the Lender Parties hereunder; or

 

(i)  
to any affiliate of such Lender Party, solely to enable such affiliate to assess
the creditworthiness of the Borrower or the Guarantor in connection with any
transaction between such affiliate and the Borrower or the Guarantor or any of
its Subsidiaries;

 
provided that any Lender Party’s failure to comply with the provisions of this
Section 10.10 shall not affect the obligations of the Borrower or the Guarantor
hereunder.
 
Section 10.11. Severability. Any provision of this Agreement that is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
 
Section 10.12. Collateral. Each of the Lenders represents to the Agents and each
of the other Lenders that it in good faith is not relying upon any Margin Stock
as collateral in the extension or maintenance of the credit provided for in this
Agreement.
 
Section 10.13. “Know Your Customer” Checks. (a) If:
 

(i)  
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

(ii)  
any change in the status of an Obligor after the date of this Agreement; or 

 
 
59

--------------------------------------------------------------------------------



(iii)  
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 
obliges the Administrative Agent or any Lender (or, in the case of clause (iii)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Obligor shall promptly upon the
request of the Administrative Agent or any Lender supply, or procure the supply
of, such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or, in the case of the event described in clause (ii) above, on behalf of
any prospective new Lender) in order for the Administrative Agent, such Lender
or, in the case of the event described in clause (iii) above, any prospective
new Lender to carry out and be satisfied it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations pursuant to the transactions contemplated in this Agreement.
 

(b)  
Each Lender shall promptly upon the request of the Administrative Agent supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in this Agreement.

 

(c)  
Any Obligor seeking to assign or transfer any of its rights or obligations under
this Agreement pursuant to Section 10.06, shall, by not less than 10 Business
Days’ prior written notice to the Administrative Agent, notify the
Administrative Agent (which shall promptly notify the Lenders) of its intention
to request such assignment or transfer.

 

(d)  
Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such new Obligor obliges the Administrative Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Obligor seeking such assignment or transfer shall promptly upon the request
of the Administrative Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or on behalf of any prospective new Lender) in order for the
Administrative Agent or such Lender or any prospective new Lender to carry out
and be satisfied it has complied with the results of all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the accession of the relevant Person to this Agreement as a new
Obligor.

 
Section 10.14. Judgment Currency. (a)  If any sum due from an Obligor under this
Agreement (a “Sum”), or any order, judgment or award given or made in relation
to a Sum, has to be converted from the currency (the “First Currency”) in which
that Sum is payable into another currency (the “Second Currency”) for the
purpose of:
 
 
60

--------------------------------------------------------------------------------


                                          (i) making or filing a claim or proof
against such Obligor or
 

(ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
such Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Lender Party to whom such Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 

(b)  
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under this Agreement in a currency or currency unit other than that in which it
is expressed to be payable.

 
 
 
61

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
PRAXAIR EUROHOLDING, S.L.
By:
 
               Name:
 
Title:
         
Calle Orense 11
 
5th Floor
 
E-28020 Madrid
 
Spain
 
Telecopy number: +34 91 555 4307
 
Attention: Legal Director





PRAXAIR, INC.
By:
 
 
Name:
 
Title:
     
39 Old Ridgebury Road
 
Danbury, CT 06810-5113
 
Telecopy number: (203) 837-2480
 
Attention: Treasurer




 


62

--------------------------------------------------------------------------------


 
 
ABN AMRO BANK N.V., as Administrative Agent
   
By:
 
 
Name:
 
Title:
 
250 Bishopsgate
 
London EC2M 4AA
 
United Kingdom
     
For credit matters:
 
Attention: Simon Beedleston
 
Telephone number: +44 20 7678 6661
 
Telecopy number: +44 20 7678 6021
 
email: simon.beedleston@uk.abnamro.com
     
For administrative matters:
 
Attention: Vikki Mayell/Stuart Hutton
 
Telephone number: +44 20 7678 5148/9027
 
Telecopy number: +44 20 7678 6021
 
email: vikki.mayell@uk.abnamro.com



 
63

--------------------------------------------------------------------------------


 
LENDERS:
 
ABN AMRO BANK N.V.
   
By:
 
 
Name:
 
Title:



 


 
64

--------------------------------------------------------------------------------


 
CITIBANK INTERNATIONAL PLC
   
By:
 
 
Name:
 
Title:



 

 
65

--------------------------------------------------------------------------------


 
 
BANCO SANTANDER CENTRAL
 
HISPANO S.A.
   
By:
 
 
Name:
 
Title:



 

 
66

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A. SUCURSAL EN
 
ESPAÑA
   
By:
 
 
Name:
 
Title:



 
67

--------------------------------------------------------------------------------




 
BANK OF TOKYO-MITSUBISHI, LTD.
   
By:
 
 
Name:
 
Title:



 




68

--------------------------------------------------------------------------------


 
DEUTSCHE BANK AG LONDON
   
By:
 
 
Name:
 
Title:



 

 
69

--------------------------------------------------------------------------------


 
HSBC BANK PLC
   
By:
 
 
Name:
 
Title:





70

--------------------------------------------------------------------------------


 
JPMORGAN CHASE BANK, N.A.
   
By:
 
 
Name:
 
Title:



71

--------------------------------------------------------------------------------





 
SCOTIABANK EUROPE PLC.
   
By:
 
 
Name:
 
Title:

 

 
72

--------------------------------------------------------------------------------


 
SOCIÉTÉ GÉNÉRALE
   
By:
 
 
Name:
 
Title:



 
73

--------------------------------------------------------------------------------


 
SCHEDULE I
 


Lender
Revolving Credit Commitment
Term Commitment
     
ABN AMRO Bank N.V.
€16,666,666.68
€33,333,333.32
Citibank International PLC
€16,666,666.68
€33,333,333.32
Banco Santander Central Hispano S.A.
€14,583,333.33
€29,166,666.67
Bank of America, N.A. Sucursal en España
€14,583,333.33
€29,166,666.67
Bank of Tokyo-Mitsubishi, Ltd.
€14,583,333.33
€29,166,666.67
Deutsche Bank AG London
€14,583,333.33
€29,166,666.67
HSBC Bank PLC
€14,583,333.33
€29,166,666.67
JPMorgan Chase Bank, N.A.
€14,583,333.33
€29,166,666.67
ScotiaBank Europe PLC.
€14,583,333.33
€29,166,666.67
Société Générale
€14,583,333.33
€29,166,666.67
       
€ 150,000,000
 
€ 300,000,000
 



 

 
74

--------------------------------------------------------------------------------



 
SCHEDULE II
 
PRICING
 
The “Applicable Margin” and “Commitment Fee Rate” for any day are the respective
percentages set forth below in the applicable row and column corresponding to
the Credit Rating that exists on such day; provided that if different Credit
Ratings are assigned by S&P and by Moody’s, the Applicable Margin and the
Commitment Fee Rate shall be (x) to the extent such Credit Ratings differ by two
or more rating levels, the respective percentages set forth below in the
applicable row and column corresponding to the Credit Rating one level above the
lower of such Credit Ratings and (y) to the extent such Credit Ratings differ by
one rating level, the respective percentages set forth below in the applicable
row and column corresponding to the higher of such Credit Ratings.
 
Credit Rating
Applicable
Margin
Commitment
Fee Rate
S&P
Moody’s
A
A2
.20%
.06500%
A-
A3
.25%
.08125%
BBB+
Baa1
.275%
.09625%
BBB
Baa2
.35%
.12250%
BBB-
Baa3
.45%
.15750%
Less than BBB-
Less than Baa3
.55%
.19250%



“Credit Rating” means, as of any day, the credit ratings assigned to the senior
unsecured long-term debt securities of the Guarantor without third-party credit
enhancement and in effect at the close of business on such day. For the
avoidance of doubt, any rating assigned to any other debt security of the
Guarantor shall be disregarded for purposes of determining the Credit Rating.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“S&P” means Standard & Poor’s Ratings Group.
 


75

--------------------------------------------------------------------------------



SCHEDULE III
 
MANDATORY COST
 

 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank, in each case, in respect of the Loans.

 

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Group of Loans of
all the Lenders) and will be expressed as a percentage rate per annum.

 

 
3.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a member state of the European Community that adopts or has adopted
the Euro as its lawful currency in accordance with legislation of the European
Community relating Economic and Monetary Union will be the percentage notified
by that Lender to the Administrative Agent. This percentage will be certified by
that Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender's
participation in the relevant Group of Loans of all the Lenders made from such
Applicable Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from such Applicable Lending
Office.

 

 
4.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 
(a)  in relation to a Revolving Credit Loan denominated in Sterling:
 
                                     AB + C(B-D) + E *0.01      % per annum
                                             100 - (A + C)

(b)  in relation to a Loan denominated in any currency other than Sterling:
 
    E * 0.01      % per annum.
                                       300

Where:
 

 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which such Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

 
B
is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.06(c)) payable for the relevant Interest Period
on the Loan.

 

 
C
is the percentage (if any) of Eligible Liabilities which such Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5. For the purposes of this Schedule:
 
(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;
 
(b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
 
(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and
 
(d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
 

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5% will be included in the formula as 5 and not
as 0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

 
7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
(a) the jurisdiction of its Applicable Lending Office; and
 

 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 

 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with an Applicable Lending Office in
the same jurisdiction as its Applicable Lending Office.

 

 
10.
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

 

 
13.
The Administrative Agent may from time to time, after consultation with the
Guarantor and the Lenders, determine and notify to all parties to this Agreement
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to this Agreement.

 


76

--------------------------------------------------------------------------------



EXHIBIT A
 
NOTICE OF BORROWING
 
From: Praxair Euroholding, S.L.
 
To:
ABN AMRO Bank N.V.,

 
as Administrative Agent
250 Bishopsgate
London EC2M 4AA
United Kingdom
 
Dated:
November 29, 2004

 
Dear Sirs:
 
1.
We refer to the Facility Agreement dated as of November 29, 2004 among Praxair
Euroholding, S.L., Praxair, Inc., the Lenders party thereto, Citigroup Global
Markets Inc., as Syndication Agent, and ABN AMRO Bank N.V., as Administrative
Agent (as amended, supplemented or otherwise modified from time to time, the
“Facility Agreement”). Terms defined in the Facility Agreement have the same
meaning in this Notice of Borrowing unless given a different meaning in this
Notice of Borrowing.

 
2.
We hereby give you notice pursuant to Section 2.02 of the Facility Agreement
that we request a Borrowing on the following terms:

 
Proposed date of Borrowing:
 
[____] (or if that is not a Business Day, the next Business Day) (the “Proposed
Borrowing Date”)1 
 
Currency of Borrowing:
 
[Euro] [Dollars] [[Sterling] [Swiss Francs] [specify any Optional Currency]]2 
 
Amount:
 
[_______]3 
 
Interest Period:
 
[One] [Two] [Three] [Six] Months
 
Class of Loans Comprising Borrowing:
 
[Revolving Credit Loans] [Term Loans]
 



3.
We hereby confirm that each of the following statements contained in clauses
(a), (b) and (c) below are true on the date hereof and shall be true on the
Proposed Borrowing Date:

 

 
(a)
immediately after the Borrowing, the Base Currency Amount of the Class of Loans
comprising the Borrowing will not exceed the aggregate amount of the applicable
Class of Commitments;

 

 
(b)
immediately after the Borrowing, no Default shall have occurred and be
continuing; and

 

 
(c)
the representations and warranties of each Obligor contained in the Facility
Agreement [(except the representations and warranties set forth in Sections
4.04(c), 4.05 and 4.07 of the Facility Agreement)]4  are true in all material
respects.

 
4.
The proceeds of this Borrowing should be credited to [specify account
information].

 
5.
This Notice of Borrowing is irrevocable.

 
                                                                                                                                 
Very truly yours,
 
PRAXAIR EUROHOLDING, S.L.
   
By:
 
 
Name:
 
Title:





 



--------------------------------------------------------------------------------

1 To be a date at least (x) three Business Days after the Business Day on which
the Notice of Borrowing is received by the Administrative Agent and (y) in the
case of each initial Borrowing denominated in an Optional Currency, five
Business Days after the Business Day on which the Notice of Borrowing is
received by the Administrative Agent.
2 To be selected only in respect of a Revolving Credit Loan.
3 To be an Approved Amount.
4 To be deleted from the first Notice of Borrowing.
 
77

--------------------------------------------------------------------------------


 
EXHIBIT F
 
ASSIGNMENT AND ASSUMPTION AGREEMENT


AGREEMENT dated as of _________, ____ among [ASSIGNOR] (the “Assignor”), [and]
[ASSIGNEE] (the “Assignee”), [and PRAXAIR EUROHOLDINGS, S.L. (the
“Borrower”)].5 
 
W I T N E S S E T H:


WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Facility Agreement dated as of November 29, 2004 among Praxair Euroholding,
S.L., Praxair, Inc., the Lenders party thereto, Citigroup Global Markets Inc.,
as Syndication Agent, and ABN AMRO Bank N.V., as Administrative Agent (as
amended, the “Facility Agreement”);
 
WHEREAS, as provided under the Facility Agreement, the Assignor has a Commitment
to make [Term][Revolving Credit] Loans to the Borrower in an aggregate principal
amount at any time outstanding not to exceed €__________;
 
WHEREAS, [Term][Revolving Credit] Loans made to the Borrower by the Assignor
under the Facility Agreement in the aggregate principal amount of €__________
are outstanding at the date hereof; and
 
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Facility Agreement in respect of a portion of its
[Term][Revolving Credit] Commitment thereunder in an amount equal to €__________
(the “Assigned Amount”), together with a corresponding portion of its
outstanding [Term][Revolving Credit] Loans, and the Assignee proposes to accept
assignment of such rights and assume the corresponding obligations from the
Assignor on such terms;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Facility Agreement.
 
Section 2. Assumption. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Facility Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Facility
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the
[Term][Revolving Credit] Loans made by the Assignor outstanding at the date
hereof. Upon the execution and delivery hereof by the Assignor, [and] the
Assignee[, the Borrower and the Administrative Agent] and the payment of the
amounts specified in Section 3 required to be paid on the date hereof (i) the
Assignee shall, as of the date hereof, succeed to the rights and be obligated to
perform the obligations of a [Term][Revolving Credit] Lender under the Facility
Agreement with a [Term][Revolving Credit] Commitment in an amount equal to the
Assigned Amount, and (ii) the [Term][Revolving Credit] Commitment of the
Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor released from its obligations under the Facility Agreement to the
extent such obligations have been assumed by the Assignee. The assignment
provided for herein shall be without recourse to the Assignor.
 
Section 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in the currency in which the Loans referenced in Section 2 hereof are
denominated an amount equal to €_________. It is understood that facility fees
accrued to the date hereof are for the account of the Assignor and such fees
accruing from and including the date hereof with respect to the Assigned Amount
are for the account of the Assignee. Each of the Assignor and the Assignee
hereby agrees that if it receives any amount under the Facility Agreement which
is for the account of the other party hereto, it shall receive the same for the
account of such other party to the extent of such other party’s interest therein
and shall promptly pay the same to such other party.
 
[Section 4. Consent of the Borrower. This Agreement is conditioned upon the
consent of the Borrower pursuant to Section 10.06(c) of the Facility Agreement.
The execution of this Agreement by the Borrower is evidence of this consent.]6 
 
Section 5. Non-reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Obligor, or the validity
and enforceability of the obligations of any Obligor in respect the Facility
Agreement. The Assignee acknowledges that it has, independently and without
reliance on the Assignor, any Co-Lead Arranger, any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and will
continue to be responsible for making its own independent appraisal of the
business, affairs and financial condition of each Obligor.
 
Section 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
 
78

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
 
[ASSIGNOR]
   
By:
 
 
Name:
 
Title:





[ASSIGNEE]
   
By:
 
 
Name:
 
Title:





[PRAXAIR EUROHOLDINGS, S.L.]7 
 
   
By:
 
 
Name:
 
Title:




Acknowledged this ____ day
of _______ by ABN AMRO Bank N.V.,
as Administrative Agent
   
By:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------

5 Delete this bracketed reference to the Borrower (and Section 4 and the
Borrower’s signature block on the final page of this Agreement) if the Assignee
is (i) any Person which controls, is controlled by, or is under common control
with, or is otherwise substantially affiliated with the Assignor or (ii) another
Lender.
 
6 See footnote 1 for a description of the circumstances when this Section 4
should be deleted.
 
7 See footnote 1 for a description of the circumstances when execution by the
Borrower is not required and this signature block should be deleted.
 
 
79

--------------------------------------------------------------------------------

